Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 10 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 10 TO CREDIT AGREEMENT (this “Agreement”) dated as of
August 1, 2016 (the “Effective Date”), is among Jones Energy Holdings, LLC, a
Delaware limited liability company (the “Borrower”), Jones Energy, Inc., a
Delaware corporation and the parent company of the Borrower (“Jones Parent”),
the undersigned subsidiaries of the Borrower as guarantors (together with Jones
Parent, collectively, the “Guarantors”), the Lenders (as defined below) and
Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.The Borrower is party to that certain Credit Agreement dated as of
December 31, 2009 among the Borrower, the financial institutions party thereto
from time to time as lenders (the “Lenders”) and the Administrative Agent, as
heretofore amended (as so amended, the “Credit Agreement”).

 

B.The parties hereto wish to, subject to the terms and conditions of this
Agreement, (i) redetermine the Borrowing Base and (ii) amend the Credit
Agreement as provided herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.Defined Terms.  As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein.  Unless otherwise specifically defined herein, each term
defined in the Credit Agreement, as amended hereby, and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
as amended hereby.

 

Section 2.Other Definitional Provisions.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified.  The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

Section 3.Decrease in the Borrowing Base.

 

(a)Subject to the terms of this Agreement, as of the Effective Date, the
Borrowing Base shall be set at $425,000,000 and, subject to the provisions set
forth below, such Borrowing Base shall remain in effect at that level until the
effective date of the next Borrowing Base redetermination made in accordance
with the terms of the Credit Agreement, as amended hereby.  The parties hereto
further agree that, if the EOG Acquisition (as defined in Exhibit A attached

 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



hereto) shall not have been consummated on or prior to August 31, 2016, the
Borrowing Base shall automatically be reduced to $410,000,000 effective as of
August 31, 2016 unless the Borrowing Base has been reduced to an amount less
than $410,000,000 pursuant to the terms of the Credit Agreement, as amended
hereby.

 

(b)The parties hereto acknowledge and agree that the Borrowing Base
redetermination set forth in this Section 3 shall be and be deemed to be the
Scheduled Redetermination of the Borrowing Base under Section 2.07(b) of the
Credit Agreement for spring 2016.  Each Lender’s Applicable Percentage of the
resulting Borrowing Base, after giving effect to the redetermination of the
Borrowing Base set forth in this Section 3, is set forth in Annex I attached
hereto.

 

Section 4.Amendments to Credit Agreement.

 

(a)The Credit Agreement (other than the exhibits and schedules thereto) is
hereby amended and restated in its entirety as set forth in Exhibit A attached
hereto.

 

(b)Exhibit B to the Credit Agreement is hereby amended and restated in its
entirety and replaced with Exhibit B attached hereto.

 

Section 5.Credit Parties Representations and Warranties.  Each Credit Party
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties of the Borrower and the Guarantors contained in
the Credit Agreement, as amended hereby, and the other Loan Documents are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any such representation or warranty that already is
qualified or modified by materiality in the text thereof) on and as of the
Effective Date as if made on as and as of such date except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) as of such earlier date; (b) after
giving effect to this Agreement, no Event of Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the limited liability company power and authority of such Credit Party
and have been duly authorized by appropriate limited liability company action
and proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Indebtedness (as
such Indebtedness may be increased as a result of the transactions contemplated
hereby).

 

Section 6.Conditions to Effectiveness.  This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

 

2

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



(a)The Administrative Agent, the Arranger and the Lenders shall have received,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement (including, without limitation, the reasonable fees and expenses of
Bracewell LLP, as special counsel to the Administrative Agent).

 

(b)The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor each setting forth
resolutions of its board of directors or other appropriate governing body with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, the officers of the Borrower or
such Guarantor (y) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, specimen signatures of such authorized officers, and the
Organizational Documents of the Borrower and such Guarantor, certified as being
true and complete, or if applicable, certifying that there has been no change
thereto since the date of a previously-delivered certificate of the Secretary or
an Assistant Secretary of the Borrower or such Guarantor.  The Administrative
Agent and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

 

(c)The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence and qualification of the Borrower
and each Guarantor in its jurisdiction of formation.

 

(d)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

 

Section 7.Acknowledgments and Agreements.

 

(a)The Borrower acknowledges that on the date hereof all outstanding
Indebtedness is payable in accordance with its terms and the Borrower waives any
defense, offset, counterclaim or recoupment with respect thereto.

 

(b)The Administrative Agent, the Issuing Bank, and the Lenders hereby expressly
reserve all of their rights, remedies, and claims under the Loan Documents, as
amended hereby.  This Agreement shall not constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Loan Documents, as
amended hereby, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, as amended hereby, (iii) any rights or remedies of the
Administrative Agent, the Issuing Bank, or any Lender with respect to the Loan
Documents, as amended hereby, or (iv) the rights of the Administrative Agent,
the Issuing Bank, or any Lender to collect the full amounts owing to them under
the Loan Documents, as amended hereby.

 

3

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



(c)The Borrower, each Guarantor, the Administrative Agent, the Issuing Bank and
each Lender do hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledge and agree that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and each
Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, the Guarantee and
Collateral Agreement, and the other Loan Documents are not impaired in any
respect by this Agreement.

 

(d)From and after the Effective Date, all references to the Credit Agreement in
the Loan Documents shall mean the Credit Agreement, as amended by this
Agreement.  This Agreement is a Loan Document for the purposes of the provisions
of the other Loan Documents.

 

Section 8.Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guarantee and
Collateral Agreement are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, of all of the Obligations (as defined in the Guarantee and Collateral
Agreement), as such Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under the Guarantee and
Collateral Agreement in connection with the execution and delivery of
amendments, consents or waivers to the Credit Agreement, the Notes or any of the
other Loan Documents.

 

Section 9.Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile or PDF electronic mail signature, and all such signatures shall be
effective as originals.

 

Section 10.Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

 

Section 11.Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.Governing Law.  This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

 

Section 13.Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

4

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief Financial

 

 

Officer, Secretary and Treasurer

 

 

GUARANTORS:

JONES ENERGY, INC.

 

JONES ENERGY, LLC

 

NOSLEY ASSETS, LLC

 

 

 

 

 

 

Each by:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief

 

 

Financial Officer, Secretary

 

 

and Treasurer

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT/

 

ISSUING BANK/LENDER/

 

 

WELLS FARGO BANK, N.A.,

 

 

 

 

 

 

By:

/s/ Paul A. Squires

 

 

Paul A. Squires

 

 

Managing Director

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------

 

 

 

LENDER:

MUFG UNION BANK, N.A.

 

(formerly known as Union Bank, N.A.)

 

 

 

 

 

By:

/s/ Stephen W. Warfel

 

Name:

Stephen W. Warfel

 

Title:

Managing Director

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Mark Roche

 

Name:

Mark Roche

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Senior Director

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Arina Mavilian

 

Name:

Arina Mavilian

 

Title:

Vice President

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

By:

/s/ Rayan Karim

 

Name:

Rayan Karim

 

Title:

Authorized Signatory

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

LENDER:

COMERICA BANK

 

 

 

 

 

By:

/s/ William Robinson

 

Name:

William Robinson

 

Title:

Senior Vice President

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

SUNTRUST BANK

 

 

 

 

 

By:

/s/ John Kovarik

 

Name:

John Kovarik

 

Title:

Vice President

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

BOKF, NA dba Bank of Texas

 

 

 

 

 

By:

/s/ Mynan C. Feldman

 

Name:

Mynan C. Feldman

 

Title:

Senior Vice President

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

Citibank, N.A.

 

 

 

 

 

By:

/s/ Saqeeb Ludhi

 

Name:

Saqeeb Ludhi

 

Title:

Vice President

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER:

Barclays Bank PLC

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

LENDER:

IBERIABANK

 

 

 

 

 

By:

/s/ Stacy Goldstein

 

Name:

Stacy Goldstein

 

Title:

Senior Vice President

 

Signature Page to

Amendment No. 10 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

ANNEX I

BORROWING BASE AS OF AUGUST 1, 2016*

 

Name of Lender

 

Applicable
Percentage

 

Applicable Percentage of the
Borrowing Base

 

Wells Fargo Bank, N.A.

 


16.00 

%

$


68,000,000.00 

 

MUFG Union Bank, N.A.

 


11.20 

%

$


47,600,000.00 

 

Credit Agricole Corporate and Investment Bank

 


11.20 

%

$


47,600,000.00 

 

Capital One, National Association

 


11.20 

%

$


47,600,000.00 

 

JPMorgan Chase Bank, N.A.

 


11.20 

%

$


47,600,000.00 

 

Toronto Dominion (New York) LLC

 


8.00 

%

$


34,000,000.00 

 

Comerica Bank

 


8.00 

%

$


34,000,000.00 

 

SunTrust Bank

 


8.00 

%

$


34,000,000.00 

 

BOKF, NA dba Bank of Texas

 


4.80 

%

$


20,400,000.00 

 

Citibank, N.A.

 


3.60 

%

$


15,300,000.00 

 

Barclays Bank PLC

 


3.60 

%

$


15,300,000.00 

 

IBERIABANK

 


3.20 

%

$


13,600,000.00 

 

TOTAL

 


100.0000000 

%

$


425,000,000.00 

 

 

--------------------------------------------------------------------------------

*Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.

 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A TO

AMENDMENT NO. 10 TO CREDIT AGREEMENT

 

CREDIT AGREEMENT

 

DATED AS OF

DECEMBER 31, 2009

 

AMONG

 

JONES ENERGY HOLDINGS, LLC
AS BORROWER,

 

JONES ENERGY, INC.

AS PARENT GUARANTOR,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

WELLS FARGO SECURITIES, LLC
AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

 

UNION BANK, N.A. AND CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

AS CO-SYNDICATION AGENTS

 

CAPITAL ONE, NATIONAL ASSOCIATION AND JPMORGAN CHASE BANK, N.A.

 

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE IDEFINITIONS AND ACCOUNTING MATTERS


1 

Section 1.01

Terms Defined Above


1 

Section 1.02

Certain Defined Terms


1 

Section 1.03

Types of Loans and Borrowings


29 

Section 1.04

Terms Generally; Rules of Construction


29 

Section 1.05

Accounting Terms and Determinations


30 

 

 

 

ARTICLE IITHE CREDITS


31 

Section 2.01

Commitments


31 

Section 2.02

Loans and Borrowings


31 

Section 2.03

Requests for Borrowings


32 

Section 2.04

Interest Elections


33 

Section 2.05

Funding of Borrowings


34 

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amounts


35 

Section 2.07

Borrowing Base


35 

Section 2.08

Letters of Credit


38 

 

 

 

ARTICLE IIIPAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES


44 

Section 3.01

Repayment of Loans


44 

Section 3.02

Interest


44 

Section 3.03

Alternate Rate of Interest


45 

Section 3.04

Prepayments


45 

Section 3.05

Fees


47 

 

 

 

ARTICLE IVPAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS


48 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs


48 

Section 4.02

Presumption of Payment by the Borrower


49 

Section 4.03

Certain Deductions by the Administrative Agent


49 

Section 4.04

Disposition of Proceeds


49 

 

 

 

ARTICLE VINCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY; DEFAULTING
LENDER


50 

Section 5.01

Increased Costs


50 

Section 5.02

Break Funding Payments


51 

Section 5.03

Taxes


51 

Section 5.04

Mitigation Obligations; Replacement of Lenders


55 

Section 5.05

Illegality


56 

Section 5.06

Defaulting Lender


57 

 

i

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

ARTICLE VICONDITIONS PRECEDENT


60 

Section 6.01

[Intentionally Omitted]


60 

Section 6.02

Each Credit Event


60 

 

 

 

ARTICLE VIIREPRESENTATIONS AND WARRANTIES


61 

Section 7.01

Organization; Powers


61 

Section 7.02

Authority; Enforceability


61 

Section 7.03

Approvals; No Conflicts


61 

Section 7.04

Financial Condition; No Material Adverse Change


62 

Section 7.05

Litigation


62 

Section 7.06

Environmental Matters


63 

Section 7.07

Compliance with the Laws and Agreements; No Defaults


64 

Section 7.08

Investment Company Act


64 

Section 7.09

Taxes


64 

Section 7.10

ERISA


64 

Section 7.11

Disclosure; No Material Misstatements


65 

Section 7.12

Insurance


65 

Section 7.13

Restriction on Liens


66 

Section 7.14

Subsidiaries


66 

Section 7.15

Location of Business and Offices


66 

Section 7.16

Properties; Titles, Etc.


66 

Section 7.17

Maintenance of Properties


67 

Section 7.18

Gas Imbalances, Prepayments


67 

Section 7.19

Marketing of Production


68 

Section 7.20

Swap Agreements


68 

Section 7.21

Use of Loans and Letters of Credit


68 

Section 7.22

Solvency


68 

Section 7.23

OFAC; Anti-Terrorism; FCPA


69 

Section 7.24

Farmout Agreements


69 

 

 

 

ARTICLE VIIIAFFIRMATIVE COVENANTS


70 

Section 8.01

Financial Statements; Other Information


70 

Section 8.02

Notices of Material Events


73 

Section 8.03

Existence; Conduct of Business


73 

Section 8.04

Payment of Taxes


74 

Section 8.05

Operation and Maintenance of Properties; Farmouts


74 

Section 8.06

Insurance


75 

Section 8.07

Books and Records; Inspection Rights


75 

Section 8.08

Compliance with Laws


75 

Section 8.09

Environmental Matters


75 

Section 8.10

Further Assurances


76 

Section 8.11

Reserve Reports


77 

Section 8.12

Title Information


78 

Section 8.13

Additional Collateral; Additional Guarantors


79 

Section 8.14

ERISA Compliance


80 

Section 8.15

Swap Agreements


80 

 

ii

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 8.16

Marketing Activities


80 

Section 8.17

Designation of Senior Debt


80 

Section 8.18

Deposit Accounts


80 

 

 

 

ARTICLE IXNEGATIVE COVENANTS


81 

Section 9.01

Financial Covenants


81 

Section 9.02

Debt


81 

Section 9.03

Liens


83 

Section 9.04

Dividends, Distributions and Redemptions


83 

Section 9.05

Investments, Loans and Advances


84 

Section 9.06

Nature of Business; International Operations


85 

Section 9.07

Proceeds of Loans


86 

Section 9.08

ERISA Compliance


86 

Section 9.09

Sale or Discount of Receivables


86 

Section 9.10

Mergers, Etc.


86 

Section 9.11

Sale of Properties


87 

Section 9.12

Transactions with Affiliates


88 

Section 9.13

Subsidiaries


88 

Section 9.14

Negative Pledge Agreements; Dividend Restrictions


88 

Section 9.15

Gas Imbalances, Take-or-Pay or Other Prepayments


89 

Section 9.16

Swap Agreements


89 

Section 9.17

Change in Business; Corporate Structure; Accounting Change


93 

Section 9.18

Parent Company


93 

Section 9.19

Sanctions; FCPA


94 

 

 

 

ARTICLE XEVENTS OF DEFAULT; REMEDIES


95 

Section 10.01

Events of Default


95 

Section 10.02

Remedies


97 

 

 

 

ARTICLE XITHE ADMINISTRATIVE AGENT


99 

Section 11.01

Appointment; Powers


99 

Section 11.02

Duties and Obligations of Administrative Agent


99 

Section 11.03

Action by Administrative Agent


100 

Section 11.04

Reliance by Administrative Agent


100 

Section 11.05

Subagents


100 

Section 11.06

Resignation or Removal of Administrative Agent


101 

Section 11.07

Administrative Agent as Lender


101 

Section 11.08

No Reliance


101 

Section 11.09

Administrative Agent May File Proofs of Claim


102 

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens


103 

Section 11.11

The Arranger; Other Agents


103 

 

 

 

ARTICLE XIIMISCELLANEOUS


104 

Section 12.01

Notices


104 

 

iii

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 12.02

Waivers; Amendments


105 

Section 12.03

Expenses, Indemnity; Damage Waiver


106 

Section 12.04

Successors and Assigns


109 

Section 12.05

Survival; Revival; Reinstatement


112 

Section 12.06

Counterparts; Integration; Effectiveness


113 

Section 12.07

Severability


113 

Section 12.08

Right of Setoff


113 

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS


114 

Section 12.10

Headings


115 

Section 12.11

Confidentiality


115 

Section 12.12

Interest Rate Limitation


116 

Section 12.13

EXCULPATION PROVISIONS


117 

Section 12.14

Collateral Matters; Swap Agreements


117 

Section 12.15

No Third Party Beneficiaries


118 

Section 12.16

USA Patriot Act Notice


118 

Section 12.17

Keepwell


118 

Section 12.18

Flood Insurance Regulations


118 

Section 12.19

No Advisory or Fiduciary Responsibility


118 

Section 12.20

INTEGRATION


119 

 

iv

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Maximum Credit Amounts

 

 

 

Schedule 7.05

 

Litigation

Schedule 7.06

 

Environmental Matters

Schedule 7.14

 

Subsidiaries and Partnerships

Schedule 7.15

 

Locations of Business and Offices

Schedule 7.18

 

Gas Imbalances

Schedule 7.19

 

Marketing Contracts

Schedule 7.20

 

Swap Agreements

Schedule 7.24

 

Farmout Agreements

Schedule 9.05

 

Investments

 

 

 

Exhibit A

 

Form of Revolving Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Security Instruments

Exhibit F

 

Form of Assignment and Assumption

Exhibit G

 

Form of CPDA

Exhibit H

 

Forms of U.S. Tax Compliance Certificates

 

v

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

This CREDIT AGREEMENT dated as of December 31, 2009 is among: JONES ENERGY
HOLDINGS, LLC, a Delaware limited liability company, as borrower (the
“Borrower”); JONES ENERGY, INC., a Delaware corporation, as the parent company
of the Borrower (“Jones Parent”), each of the LENDERS from time to time party
hereto; and WELLS FARGO BANK, N.A. (in its individual capacity, “Wells Fargo”),
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

 

B.The Lenders have agreed to make such loans and extensions of credit subject to
the terms and conditions of this Agreement.

 

C.In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01Terms Defined Above.  As used in this Agreement, each term defined
above has the meaning indicated above.

 

Section 1.02Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account Control Agreement” shall mean, as to any deposit account or securities
account, an agreement or agreements in form and substance reasonably acceptable
to the Administrative Agent providing for a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties in such deposit
account or securities account.

 

“Acquisition Related Costs” means all purchase price payments, earn-out
payments, adjustments of purchase price, payments in respect of non-competition
agreements, working capital adjustments, and other contingent payments required
under the CPDA.

 

“Acquisition Swap Agreement” has the meaning assigned such term in
Section 9.16(d)(i).

 

“Actual Production Volumes” means, for any given calendar month, the actual
volume of production from the Oil and Gas Properties of the Credit Parties for
such month.

 

1

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alpine Releases” means, collectively, (a) the release of all joint interest
billings incurred prior to January 1, 2010 by Alpine, Inc., Alpine Energy, LP,
and K2X Operating Company, L.P. (collectively, “Alpine”) and (b) the release and
forgiveness of amounts owing by Alpine Energy, LP under that certain revolving
note between Alpine Energy, LP and Crusader Energy Group, LLC, in each case, as
provided in that certain Stipulation of Resolution of Objections to the Plan
dated December 15, 2009, as approved by the Bankruptcy Court under the
Confirmation Order.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, provided that, for purposes of
determining the Alternate Base Rate for any day, the Adjusted LIBO Rate for such
day shall be based on the rate (rounded upwards, if necessary, to the next 1/100
of 1%) at which dollar deposits of $5,000,000 with a one month maturity are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Days
if such day is not a day on which banks are open for dealings in dollar deposits
in the London interbank market).  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

“Amendment No. 8 Effective Date” means January 29, 2014.

 

“Amendment No. 9 Effective Date” means November 6, 2014.

 

“Amendment No. 10” means that certain Amendment No. 10 to Credit Agreement dated
as of the Amendment No. 10 Effective Date which amends this Agreement.

 

2

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Amendment No. 10 Effective Date” means August 1, 2016.

 

“Applicable Margin” means, for any day, with respect to the Commitment Fee or
any ABR Loan or Eurodollar Loan, as the case may be, the rate per annum set
forth in the Borrowing Base Utilization Grid below based upon the Borrowing Base
Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base
Utilization Percentage

 

<25.0%

 

>25.0%
<50.0%

 

>50.0%
<75.0%

 

>75.0%
<90.0%

 

>90%

 

Eurodollar Loans

 


1.500 

%


1.750 

%


2.000 

%


2.250 

%


2.500 

%

ABR Loans

 


0.500 

%


0.750 

%


1.000 

%


1.250 

%


1.500 

%

Commitment Fee

 


0.375 

%


0.375 

%


0.500 

%


0.500 

%


0.500 

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount.  The Applicable Percentage of each Lender as of the Amendment No. 10
Effective Date is set forth on Annex I.

 

“Approved Counterparty” means, at any time and from time to time, (a) any Person
engaged in the business of writing Swap Agreements for commodity, interest rate
or currency risk that (i) is reasonably acceptable to the Administrative Agent
or (ii) has (or the credit support provider with respect to such Person has), at
the time the Borrower or any Subsidiary Guarantor enters into a Swap Agreement
with such Person, a long term senior unsecured debt credit rating of BBB or
better from S&P or Baa or better from Moody’s or (b) any Hedge Bank.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.
and (b) any other independent petroleum engineers selected by the Borrower and
reasonably acceptable to the Administrative Agent.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

 

3

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Asset Swap” means the concurrent purchase and sale or exchange of any Property
(other than proved Oil and Gas Properties) between the Borrower or any
Subsidiary Guarantor and another Person for Property having a reasonably
equivalent value.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability” means the amount equal to the aggregate Commitments minus the
aggregate Revolving Credit Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Bank Products” means each and any of the following bank services or products
provided to any Credit Party by any Lender or any Affiliate thereof:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Bank Product Obligations” means any and all obligations of any Credit Party
owing to a Lender or an Affiliate of a Lender in connection with Bank Products,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor); provided that, if the provider of such Bank
Products ceases to be a Lender (or an Affiliate of a Lender), then such
obligations owing to such provider shall cease to be Bank Product Obligations
hereunder or under any other Loan Document.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 8.12(c), Section 9.11(d), or
Section 3(a) of Amendment No. 10.

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the lesser of (A) the Aggregate Maximum Credit Amounts and
(B) the then effective Borrowing Base minus the EOG Availability Blocker, if in
effect at such time.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day minus the EOG Availability Blocker, if in
effect at such time.

 

4

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Equivalents” means Investments of the type permitted under clause (c),
(d), (e) or (f) of Section 9.05.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Property of any Credit Party having a
fair market value in excess of $5,000,000.

 

“Change in Control” means the occurrence of any of the following:

 

(i)any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) other than a
Permitted Investor becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% or more of the Voting Securities of Jones
Parent on a fully-diluted basis (and taking into account all such Voting
Securities that such person or group has the right to acquire pursuant to any
option right),

 

(ii)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent Governing Body of Jones Parent cease to
be composed of individuals (A) who were members of that board or equivalent
Governing Body on the first day of such period, (B) whose election or nomination
to that board or equivalent Governing Body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent Governing Body or (C) whose
election or nomination to that board or other equivalent Governing Body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent Governing Body,

 

(iii)Jones Parent ceases to be the sole managing member of the Borrower or Jones
Parent ceases to Control the Borrower, or

 

5

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(iv)any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) other than a Permitted Investor or
Jones Parent becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right).

 

“Change in Law” means the occurrence, after the Amendment No. 9 Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation, or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means the Mortgaged Property and all other property of the Credit
Parties which is “Collateral” or “Mortgaged Property” (as defined in the
Security Instruments) or similar terms used in the Security Instruments.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be the lesser of (i) such Lender’s Maximum Credit Amount and (ii) such
Lender’s Applicable Percentage of an amount equal to then effective Borrowing
Base minus the EOG Availability Blocker, if in effect at such time.

 

“Commitment Fee” has the meaning assigned in Section 3.05(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

6

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
Cash Equivalents, in each case, owned by (whether directly or indirectly),
credited to the account of, or otherwise reflected as an asset on the balance
sheet of, the Borrower and its Subsidiaries.

 

“Consolidated Cash Balance Threshold” means $30,000,000.

 

“Consolidated Net Income” means with respect to any Person and its Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of such
Person and its Consolidated Subsidiaries after allowances for Taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which such Person or
its Consolidated Subsidiaries have an interest (which interest does not cause
the net income of such other Person to be consolidated with the net income of
such Person and its Consolidated Subsidiaries in accordance with GAAP), except
to the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person; (b) any extraordinary gains or losses
during such period, (c) any non-cash gains or losses attributable to writeups or
writedowns of assets during such period, and (d) any gains or losses resulting
from sales or dispositions of Oil and Gas Properties outside the ordinary course
of business during such period; provided that, for the avoidance of doubt, for
purposes of this Agreement, “Consolidated Net Income” of Jones Parent shall be
deemed to include net income (or loss) attributable to non-controlling interests
in the Borrower.

 

“Consolidated Subsidiaries” means each Subsidiary of a Person the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“CPDA” means the Contingent Payment Debt Agreement dated on or about
January 1, 2010 between J/M Crusader Acquisition Sub LLC, a Delaware limited
liability company, and the other parties thereto in the form attached as
Exhibit G and without giving effect to any amendments, modifications or
supplements thereto other than as may be approved by the Administrative Agent.

 

“CPD SPE” means CCPR Sub LLC, a Delaware limited liability company.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether

 

7

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

contingent or otherwise) in respect of letters of credit, surety or other bonds
and similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of property or services (including all reimbursement, payment or
other obligations or liabilities of such Person created or arising under any
conditional sale or title retention agreement with respect to property used or
acquired by such Person but excluding trade accounts payable in the ordinary
course of business that are not overdue for a period of more than 90 days or, if
overdue for more than 90 days, which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) other than gas balancing
arrangements in the ordinary course of business obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments but only to the extent of such
advance payments and only to the extent such commodities, goods or services have
not been delivered; (i) any Debt of a partnership for which such Person is
liable either by agreement, by operation of law or by a Governmental Requirement
but only to the extent of such liability; (j) Disqualified Capital Stock; and
(k) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received
payment.  The Debt of any Person shall include all obligations of such Person of
the character described above to the extent such Person remains legally liable
in respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.  Notwithstanding any of the foregoing to
the contrary, “Debt” shall not include the Acquisition Related Costs or any
obligations under any Swap Agreement or the CPDA.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) failed within three (3) Business
Days after request by the Administrative Agent to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it; provided that, a
Lender shall not become a Defaulting

 

8

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Lender solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or Person controlling such Lender, or the exercise of
control over a Lender or Person controlling such Lender, by a Governmental
Authority or an instrumentality thereof.

 

“Disposition” has the meaning assigned such term in Section 9.11.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income of Jones
Parent for such period, plus (b) the following expenses or charges, without
duplication and to the extent deducted in calculating such Consolidated Net
Income for such period: (i) Interest Expense, (ii) income Taxes,
(iii) depreciation, depletion, amortization, exploration expenses, and
intangible drilling costs, (iv) other noncash charges and (v) to the extent
expensed and recognized in the applicable period, the transaction fees and
expenses incurred in connection with the negotiation, execution and closing of
this Agreement, any amendments, amendments and restatements or other
modifications to this Agreement or any other permitted Debt Incurrence minus
(c) all noncash income added to Consolidated Net Income; provided that, EBITDAX
for any applicable period shall be calculated on a pro forma basis (with such
calculation made in accordance with guidelines for pro forma presentations set
forth by the SEC or as otherwise reasonably acceptable to the Administrative
Agent) after giving effect to all acquisitions or Dispositions involving proved,
developed, producing Oil and Gas Properties (including the acquisition or
Dispositions of Equity Interests in any Person owning proved, developed,
producing Oil and Gas Properties) made during such period (a “Subject
Transaction”), as if such Subject Transaction was consummated on the first day
of such period; provided, however, Jones Parent shall not be required to
calculate the pro forma effect of any Subject Transaction unless the aggregate
purchase price of all Subject Transactions consummated during such period
exceeds the Threshold Amount, as hereinafter defined.  For purposes of this
definition: (A) “Threshold Amount” means the greater of 5% of the then effective
Borrowing Base and $10,000,000 and (B) in calculating the aggregate purchase
price of all Subject Transactions, the purchase price of acquisitions and
Dispositions shall be aggregated and not netted.

 

“Effective Date” means December 31, 2009.

 

9

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Engineered Value” means the value attributed to the Oil and Gas Properties in
the applicable Reserve Report based upon the discounted present value of the
estimated net cash flow to be realized from the production of Hydrocarbons from
such Oil and Gas Properties as set forth in such applicable Reserve Report.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which any Credit
Party is conducting or at any time has conducted business, or where any Property
of any Credit Party is located, including without limitation, the Oil Pollution
Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.  The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of any Credit
Party is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

“EOG Acquisition” shall mean the acquisition by the Borrower or any Subsidiary
Guarantor pursuant to the EOG PSA of at least 95% (by value and as determined by
the Administrative Agent) of the Oil and Gas Properties of EOG Resources, Inc.
which were evaluated by the Administrative Agent in determining the Borrowing
Base redetermined under Amendment No. 10.

 

“EOG Availability Blocker” shall mean (i) until the earlier to occur of (x) the
consummation of the EOG Acquisition and (y) August 31, 2016, $15,000,000 and
(ii) at any time thereafter, $0.

 

“EOG PSA” shall mean that certain Purchase and Sale Agreement dated as of
July 14, 2016 between EOG Resources, Inc., as seller, and Jones Energy, Inc., as
buyer, as in effect on

 

10

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

July 14, 2016 and covering all Oil and Gas Properties of EOG Resources, Inc.
which were evaluated by the Administrative Agent in determining the Borrowing
Base redetermined under Amendment No. 10.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary Guarantor would be deemed to be
a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of a Borrower or any
ERISA Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in section 4001(a)(2) of ERISA, (c) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under section 4041 of ERISA, (d) the institution of proceedings to
terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability
pursuant to Section 4202 of ERISA or (f) any other event or condition which
might constitute grounds under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens consisting of pledges or deposits required in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations; (c) landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens, in any event, arising by operation of law or
under contract in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) Liens in the form of
royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, in each

 

11

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

case, which are usual and customary in the oil and gas business and which are
taken into account in computing the net revenue interests and working interests
of the Credit Parties set forth in the most recently delivered Reserve Report
upon which the Borrowing Base has been determined and correspondingly deducted
in the calculation of discounted present value set forth in such Reserve Report;
(e) contractual Liens not otherwise covered under clause (d) above which arise
in the ordinary course of business (and not securing indebtedness for borrowed
money) under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and provided that any such Lien referred
to in this clause (e) (1) is for claims which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, (2) is limited to the
assets that are the subject of the relevant agreement and does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by a Credit Party or materially impair the value of such
Property subject thereto, and (3) does not result in a burden on or a deduction
from the proceeds of production or otherwise a reduction in the calculation of
discounted present value set forth in the most recently delivered Reserve Report
upon which the Borrowing Base has been determined; (f) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies (including any such banker’s
liens, rights of set-off or similar rights and remedies that are contractually
agreed upon in deposit account agreements, securities account agreements or
commodities account agreements entered into in the ordinary course of business)
and burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by a Credit Party to provide collateral
to the depository institution; (g) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of a Credit
Party for the purpose of roads, pipelines, shared facilities, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, zoning restrictions, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by a Credit Party or materially impair the value of
such Property subject thereto; (h) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; and (i) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced.

 

12

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Exchange Agreement” means that certain Exchange Agreement dated as of
July 29, 2013 by and among Jones Parent, the Borrower and each of the Members
(as defined therein).

 

“Excluded Accounts” means (a) the Excluded Equity Proceeds Account, (b) any
deposit account all or substantially all of the deposits in which consist of
amounts utilized to fund payroll, employee benefit or tax obligations of Jones
Parent, the Borrower or any of its Subsidiaries, (c) fiduciary or trust
accounts, (d) escrow accounts, (e) deposit accounts that are zero balance
accounts and (f) deposit accounts with a balance at all times of less than
$1,000,000 in the aggregate for all such accounts.

 

“Excluded Equity Proceeds” means cash proceeds from an equity contribution made
to, or for the account of, and received by, the Borrower or equity issuance
proceeds received by the Borrower.

 

“Excluded Equity Proceeds Account” means a segregated deposit account all or
substantially all of the deposits in which consist of Excluded Equity Proceeds.

 

“Excluded Subsidiary” means each of (a) JRJ Opco, LLC, a Texas limited liability
company, (b) CPD SPE, and (c) each other Domestic Subsidiary that owns no
Property other than Equity Interests in Foreign Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty provided
by such Guarantor of, or the grant by such Guarantor of a Lien to secure, such
Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty by such Guarantor or the grant
of such Lien becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty or Lien is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
withholding Taxes imposed on amounts payable to or for the account of such
recipient with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the Amendment
No. 9 Effective Date or on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.04(b)) or becomes a party to this Agreement or
becomes an Issuing Bank or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section

 

13

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

5.03(a) or Section 5.03(c)(i), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such recipient became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such recipient’s failure to comply with
Section 5.03(e) or Section 5.03(f), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 9
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements that implement or modify the foregoing (together with any law
implementing such agreements).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, vice president of finance, treasurer or controller
of such Person.  Unless otherwise specified, all references herein to a
Financial Officer means a Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements referred to
in Section 7.04(a).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than the LC Exposure as to which such
Defaulting Lender’s participation obligation has been funded by it, reallocated
to other Lenders or cash collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

14

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, and of their respective Properties, the Issuing Bank
or any Lender (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantor” means (a) each Subsidiary Guarantor and (b) Jones Parent.

 

“Guarantee and Collateral Agreement” means, as the context may require or
permit, either (a) that certain Guarantee and Collateral Agreement dated as of
December 31, 2009 made by each of the Credit Parties in favor of the
Administrative Agent, or (b) that certain Guarantee and Collateral Agreement
dated as of January 29, 2014 made by Jones Parent in favor of the Administrative
Agent, in each case, as the same may be amended, modified or supplemented from
time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Agreement
with the Borrower or any Subsidiary Guarantor, is a Lender or an Affiliate of a
Lender.

 

“Hedge Obligations” means any and all amounts owing or to be owing by any Credit
Party (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
to any Hedge Bank under any Swap Agreement between a Credit Party and such Hedge
Bank; provided, however, if such Hedge Bank ceases to be a Lender (or an
Affiliate of a Lender), “Hedge Obligations” shall include such obligations only
to the extent arising from transactions (i) entered into at the time that such
Hedge Bank was a Lender (or an Affiliate of a Lender) under this Agreement or

 

15

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(ii) entered into on or prior to the date hereof with a Person (or an Affiliate
of a Person) that is a Lender on the date hereof.

 

“Hedged Volume” means, as of any date of determination, the aggregate notional
volume of commodities covered under all Swap Agreements of the Borrower and the
Subsidiary Guarantors then in effect.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means (a) any and all amounts owing or to be owing by any Credit
Party (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising)
to the Administrative Agent, the Issuing Bank, or any Lender under any Loan
Document; (b) Hedge Obligations other than Excluded Swap Obligations; (c) Bank
Product Obligations; and (d) all renewals, extensions and/or rearrangements of
any of the above.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of Jones Parent and its
Consolidated Subsidiaries, for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day

 

16

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person, any of the following: (a) the acquisition
(whether for cash, Property, services or securities or otherwise) of Equity
Interests of any other Person, any “short sale” or any sale of any securities at
a time when such securities are not owned by the Person entering into such short
sale; (b) the making of any deposit with, or advance, loan or capital
contribution to, assumption of Debt of, purchase or other acquisition of any
other Debt or equity participation or interest in, or other extension of credit
to, any other Person (including the purchase of Property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such Property to such Person, but excluding any such advance, loan or extension
of credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business); (c) the purchase or acquisition (in one or a series of transactions)
of Property of another Person that constitutes a business unit or (d) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.

 

“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

17

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Jones Parent” has the meaning assigned such term in the introductory paragraph
to this Agreement.

 

“LC Commitment” at any time means Twenty-Five Million dollars ($25,000,000).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided that, if the rate set forth on such reference
page or provided by such successor or substitute service is less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at
which dollar deposits of an amount comparable to such Eurodollar Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or
securing a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to
(a) the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable

 

18

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations on or with respect to real property. For the purposes of this
Agreement, a Credit Party shall be deemed to be the owner of any Property which
it has acquired or holds subject to a conditional sale agreement, or leases
under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction
intended to create a financing.

 

“Liquidity” means, as of a date of determination, an amount equal to
(a) Availability plus (b) readily and immediately available cash held in deposit
accounts (other than any cash collateral posted to secure the LC Exposure as
provided in Section 2.08(j)) of any Credit Party; provided that, such deposit
accounts and the funds therein shall be unencumbered and free and clear of all
Liens and other third party rights other than (i) a Lien in favor of the
Administrative Agent pursuant to Security Instruments and (ii) a Lien in favor
of the depositary institution holding such deposit accounts arising solely by
virtue of such depositary institution’s standard account documentation or any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only such deposit accounts.

 

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Borrower dated as of July 26, 2013, as in effect on the
Amendment No. 8 Effective Date.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, (a) if there are two or more Lenders, (i) at any time
while no Loans are outstanding and no LC Exposure exists, Lenders having more
than fifty percent (50%) of the Aggregate Maximum Credit Amounts, and (ii) at
any time while any Loans are outstanding or any LC Exposure exists, Lenders
holding more than fifty percent (50%) of the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)), or (b) if there is only one Lender, such Lender; provided
that in each case the Maximum Credit Amounts and the principal amount of the
Loans and participation interests in Letters of Credit of the Defaulting Lenders
(if any) shall be excluded from the determination of Majority Lenders.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Credit Parties taken as a whole, (b) the ability of any
Credit Party to perform any of its obligations under any Loan Document, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of or benefits available to any Secured Party under any Loan Document.

 

“Material Farmout Agreements” means, as of any date of determination, (a) all
farmout agreements under which a Credit Party has earned an interest in a
proved, developed and producing Oil and Gas Property or a proved, developed,
non-producing Oil and Gas Property,

 

19

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

and (b) all other farmout agreements to which any Credit Party is a party that
cover proved, undeveloped reserves other than farmout agreements of the type
described in this clause (b) that, individually or in the aggregate, cover less
than 10% of the Engineered Value of all proved, undeveloped reserves of the
Credit Parties set forth in the most recently delivered Reserve Report.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit)
of the Borrower, Jones Parent or any Subsidiary, and obligations of the Borrower
or any Subsidiary in respect of one or more Swap Agreements, in an aggregate
principal amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value in respect of such Swap Agreement at such time.

 

“Material Operating Agreement” means each operating agreement to which any
Credit Party is a party that is material to the business, operations, Property
or financial condition of such Credit Party.

 

“Maturity Date” means November 6, 2019.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (i) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (ii) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

“Measurement Date” has the meaning assigned such term in Section 9.16(a)(i).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by any Credit Party which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Oil and Gas Disposition” means the Disposition of any Oil and Gas Property or
any interest therein or any Subsidiary owning Oil and Gas Properties.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby

 

20

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

(including without limitation all units created under orders, regulations and
rules of any Governmental Authority) which may affect all or any portion of the
Hydrocarbon Interests; (d) all operating agreements, contracts and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or the production, sale, purchase, exchange
or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; (e) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

 

“Oil and Gas Properties of the Credit Parties” and “Oil and Gas Properties of
any Credit Party” means the Oil and Gas Properties owned by the Credit Parties
or applicable Credit Party.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (b) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(c) with respect to any general partnership, its partnership agreement, as
amended, and (d) with respect to any limited liability company, its certificate
of formation or articles of organization, as amended, and its limited liability
company agreement or operating agreement, as amended.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04(b)).

 

21

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning set forth in Section 12.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Investors” means any of the following:  (a) Metalmark Capital
Partners (C) II, L.P., (b) any fund, investment account, or other investment
vehicle managed by Metalmark Capital Management II LLC, (c) any Affiliate of
Metalmark Capital Partners (C) II, L.P., a majority of whose outstanding Voting
Securities are, directly or indirectly, held by Metalmark Capital Partners II
GP, L.P., or any individuals that are Affiliates of Metalmark Capital Partners
(C) II, L.P., (d) Jones Energy Management, LLC, and (e) any Affiliate of Jones
Energy Management, LLC, a majority of whose outstanding Voting Securities are,
directly or indirectly, held by Jones Energy Management, LLC.

 

“Permitted Payments” means, without duplication as to amounts, (a) payments to
Jones Parent (i) to pay reasonable accounting, legal, investment banking fees
and administrative expenses (including director and officer insurance) of Jones
Parent when due and (ii) to pay fees and expenses (including franchise or
similar Taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to directors, officers and employees of Jones
Parent and general corporate overhead expenses of Jones Parent, in each case
under the foregoing clause (i) and (ii), to the extent such fees and expenses
are attributable to the ownership or operation of the Borrower and its
Subsidiaries and (b) dividends or distributions paid to Jones Parent, if
applicable, in amounts equal to amounts required for Jones Parent to pay
interest and/or principal on Debt that is permitted under Section 9.18 and the
proceeds of which have been contributed to the Borrower or any of its
Subsidiaries and that has been guaranteed by, or is otherwise considered Debt
of, the Borrower incurred in accordance with Section 9.02.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or the proceeds of which are used to extend,
refinance, renew, replace, defease, discharge, refund or otherwise retire for
value, in whole or in part, any other Debt (the “Refinanced Debt”); provided
that (a) such new Debt is in an aggregate principal amount not in excess of the
sum of (i) the aggregate principal amount then outstanding of the Refinanced
Debt and (ii) an amount necessary to pay all accrued (including, for the
purposes of defeasance, future accrued) and unpaid interest on the Refinanced
Debt and any fees and expenses, including premiums, related to such exchange or
refinancing; (b) such new Debt has a stated maturity no earlier than the sooner
to occur of (i) the date that is one year after the Maturity Date (as in effect
on the date of incurrence of such new Debt) and (ii) the stated maturity date of
the Refinanced Debt; (c) such new Debt has an average life at the time such new
Debt is incurred that is no shorter than the shorter of (i) the period beginning
on the date of incurrence of such new Debt and ending on the date that is one
year after the Maturity Date (as in effect on the date of incurrence of such new
Debt) and (ii) the average life of the Refinanced Debt at the time such new Debt
is incurred; (d) such new Debt complies with the requirements set forth in
clauses (ii) and (iv) of Section 9.02(h); (e) such new Debt is not incurred or
guaranteed by a non-Guarantor if the Borrower or a Guarantor is the issuer or is
otherwise an obligor on the Refinanced Debt; and (f) if the Refinanced Debt was
subordinated in right of payment to the Indebtedness or the guarantees under the
Guarantee and Collateral Agreement, such new Debt

 

22

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(and any guarantees thereof) is subordinated in right of payment to the
Indebtedness (or, if applicable, the guarantees under the Guarantee and
Collateral Agreement) to at least the same extent as the Refinanced Debt.

 

“Permitted Tax Distributions” means (a) for any calendar year or portion thereof
during which the Borrower is a pass-through entity for U.S. federal income Tax
purposes, payments and distributions to the holders of Equity Interests of the
Borrower, on or prior to each estimated Tax payment date as well as each other
applicable due date, in an amount not to exceed the product of (i) the total
aggregate taxable income of the Borrower and its Subsidiaries which is allocable
to such holders as a result of the operations or activities of the Borrower and
its Subsidiaries during the relevant period (determined by disregarding any
adjustment to the taxable income of any member or partner of the Borrower that
arises under Section 734(b) or Section 743(b) of the Code), multiplied by
(ii) the highest combined marginal federal, state and local income Tax rates
applicable to any holder of Equity Interests of the Borrower (or, if any of them
are themselves a pass-through entity for U.S. federal income Tax purposes, their
members or partners) and (b) without duplication, any other payment or
distribution permitted by Section 4.4 of the LLC Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six-year period preceding the date hereof, sponsored, maintained or
contributed to by the Borrower, a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
San Francisco; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by Wells Fargo as a general reference rate of interest, taking into
account such factors as Wells Fargo may deem appropriate; it being understood
that many of Wells Fargo’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo may make various commercial or other loans
at rates of interest having no relationship to such rate.  Each change in the
Prime Rate will be effective on the date the change is announced within Wells
Fargo.

 

“Projected Target Property PDP Volumes” means the anticipated projected
production from proved, developed, producing Target Oil and Gas Properties as
determined by the Borrower’s internal engineers.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

23

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter-End Production Report” means the report required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 8.01(m) with respect to
each calendar month that is the last month of a fiscal quarter.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt, in each case prior to its scheduled maturity.  “Redeem” has the
correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Redetermination Event” means (a) the occurrence of any payment default or other
default under any Material Operating Agreement that would cause such Material
Operating Agreement to be terminated or that would cause a Credit Party to lose
a material right thereunder and such Material Operating Agreement has not been
replaced by (or arrangements reasonably satisfactory to the Administrative Agent
have not been made to replace such Material Operating Agreement with) a similar
Material Operating Agreement reasonably acceptable to the Administrative Agent,
or (b) any cancellation, termination, abandonment or transfer of any farmout
agreement, or any material rights of the applicable Credit Party thereunder
(other than a transfer to another Credit Party), to the extent that such
cancellation, termination, abandonment or transfer, individually or in the
aggregate, would cause the Credit Parties to cease to have the contractual right
to earn an interest in, or to get an assignment of already earned interest in,
oil and gas reserves constituting 10% or more of the Engineered Value of all
proved, undeveloped reserves of the Credit Parties as set forth in the most
recently delivered Reserve Report.

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

24

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.09(a).

 

“Required Lenders” means, (a) if there are two or more Lenders, (i) at any time
while no Loans are outstanding and no LC Exposure exists, Lenders having at
least sixty-six and two-thirds percent (66-2/3%) of the Aggregate Maximum Credit
Amounts, and (ii) at any time while any Loans are outstanding or any LC Exposure
exists, Lenders holding at least sixty-six and two-thirds percent (66-2/3%) of
the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)), or (b) if there is only one
Lender, such Lender; provided that the Maximum Credit Amounts and the principal
amount of the Loans and participation interests in Letters of Credit of the
Defaulting Lenders (if any) shall be excluded from the determination of Required
Lenders.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st (or
December 31st) or July 1st (or June 30th), or such other date in the event of an
Interim Redetermination, the oil and gas reserves attributable to the Oil and
Gas Properties of the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with the Administrative Agent’s lending requirements at
the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Party” means a Person (including any country or any government of a
country, any agency of the government of a country, and any organization
directly or indirectly controlled by any country or its government):

 

(a)that is listed on any Sanctions List (whether designated by name or by reason
of being included in a class of Person);

 

(b)that is domiciled, registered as located or having its main place of business
in, or is incorporated under the laws of, a country which is subject to
Sanctions Laws; or

 

(c)that is directly or indirectly owned or controlled by a Person referred to in
(a) or (b) above.

 

25

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
or any payment (whether in cash, securities or other Property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Person or any option, warrant or other right to acquire any
such Equity Interests in any Person.  For the avoidance of doubt, Acquisition
Related Costs and payments required under the CPDA shall not be considered
Restricted Payments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“Sabine Parent Guaranty” means that certain Parent Guaranty dated as of
November 22, 2013 by and between Jones Parent and Sabine Mid-Continent LLC.

 

“Sanctions Authority” means the United Nations, the European Union, any member
of the European Union, the United States of America and any governmental
authority acting on behalf of any of them in connection with Sanctions Laws.

 

“Sanctions Laws” means the economic or financial sanctions laws or regulations
and trade embargoes, and the prohibitions, restrictive measures, decisions,
executive orders or notices from regulators in connection with such economic
sanctions laws or regulations and trade embargoes, in each case implemented,
adopted, imposed, administered, enacted or enforced by any Sanctions Authority.

 

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities published in connection with Sanctions Laws by
any Sanctions Authority.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Hedge Banks, and the other Persons (if any) the
Indebtedness owing to which is or is purported to be secured by the Collateral
under the terms of the Security Instruments.

 

“Security Instruments” means the Guarantee and Collateral Agreement, mortgages,
deeds of trust and other agreements and instruments described or referred to in
Exhibit E, and any and all other agreements and instruments now or hereafter
executed and delivered by any Credit Party as security for the payment or
performance of the Indebtedness (other than (a) Swap Agreements with the Lenders
or any Affiliate of a Lender, (b) agreements, instruments or other documents
entered into for the provision of Bank Products, or (c) assignment,
participation or similar agreements between any Lender and any other lender or
creditor with respect to any

 

26

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Indebtedness pursuant to this Agreement), as such agreements and instruments may
be amended, modified, supplemented or restated from time to time.

 

“Senior Secured Debt” means all Indebtedness arising under the Loan Documents.

 

“Senior Unsecured Debt Incurrence” means the incurrence of any senior unsecured
Debt of the Borrower, Jones Parent or any Subsidiary permitted under
Section 9.02(h).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which at least a majority
of the outstanding Equity Interests having by the terms thereof ordinary voting
power to elect a majority of the board of directors, managers or other Governing
Body (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries or such Person
and one or more of its Subsidiaries, and (b) any partnership of which such
Person or any of its Subsidiaries is a general partner.  Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means (a) each existing Domestic Subsidiary of the
Borrower other than any Excluded Subsidiary and (b) each future Domestic
Subsidiary of the Borrower that guarantees the Indebtedness pursuant to
Section 8.13(b).

 

“Subject Acquisition” has the meaning assigned such term in Section 9.16(d)(i).

 

“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, whether or not any such transaction is
governed by or subject to any master agreement.  For the avoidance of doubt,
(a) a Swap

 

27

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Agreement governed by a master agreement, including any master agreement
published by the International Swaps and Derivatives Association, Inc., shall be
deemed entered into when such individual Swap Agreement is entered into without
regard to the date on which such master agreement is entered into, and (b) any
hedge position or hedging arrangement of the type described in the immediately
preceding sentence shall be considered a Swap Agreement regardless of whether a
written agreement or written confirmation is entered into.

 

“Swap Event” means the occurrence of any Swap Termination or any modification to
any Swap Agreement, in each case to the extent that, after taking into account
the net hedging position under all then outstanding Swap Agreements of the
Borrower and its Subsidiaries taken as a whole (including any Swap Agreements
entered into concurrently with such Swap Termination or modification), such Swap
Termination or such modification could reasonably be expected to reduce the
Borrowing Base assuming that a redetermination thereof was then being effected
(the amount of such reduction being referred to as the “Swap Event Reduction
Amount”).

 

“Swap Event Reduction Amount” has the meaning assigned in the definition of
“Swap Event”.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination” means any assignment, termination, sale or unwind of any
hedge position under any Swap Agreement prior to its maturity or the creation of
any off-setting position (whether evidenced by a floor, put or Swap Agreement)
with respect to any such position.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Target Oil and Gas Properties” has the meaning assigned such term in
Section 9.16(d)(i).

 

28

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated as
of July 29, 2013 by and among Jones Parent, the Borrower and each of the Members
(as defined therein).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date of
termination of the Commitments pursuant to Section 2.06 and (iii) the date of
termination of the Commitments pursuant to Section 10.02.

 

“Total Debt” means, at any date, all Debt of Jones Parent and its Consolidated
Subsidiaries.

 

“Total Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) Total Debt as of such date to (b) EBITDAX for the period of four
consecutive fiscal quarters ending on such date.

 

“Transactions” means the execution, delivery and performance by the Borrower or
any Guarantor of this Agreement and each other Loan Document to which it is a
party, the borrowing of Loans and the use of the proceeds thereof, the issuance
of Letters of Credit hereunder and the grant of Liens by any Credit Party on
Mortgaged Properties and other Properties pursuant to the Security Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the LIBO Rate.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e).

 

“Voting Securities” means, with respect to any Person, Equity Interests of any
class or kind having the power to vote for the election of the members of the
Governing Body of such Person.

 

“Wells Fargo” has the meaning assigned in the introductory paragraph to this
Agreement.

 

Section 1.03Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04Terms Generally; Rules of Construction.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. 

 

29

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  The word “or” is not exclusive
unless expressly provided for otherwise.  Unless the context or express language
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth in the Loan
Documents), (b) any reference herein to any law shall be construed as referring
to such law as amended, modified, codified or reenacted, in whole or in part,
and in effect from time to time, (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement.  No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

 

Section 1.05Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP as then in effect.  Notwithstanding
the foregoing, if at any time any change in GAAP or the application thereof (in
any event, the “Subject Change”), would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change (subject to the
approval of the Majority Lenders); provided that, until so amended,
(i) regardless of whether such request is made before or after such Subject
Change, such ratio or requirement shall continue to be computed in accordance
with GAAP without giving effect to such Subject Change, and (ii) the Borrower
shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such Subject Change. Notwithstanding the
foregoing clause (c), for purposes of this Agreement, (i) any lease that was
treated as an operating lease under GAAP at the time it was entered into and
that later becomes a Capital Lease as a result of the change in GAAP that occurs
upon a conversion to International Financial Reporting Standards during the life
of such lease, including any renewals, shall be treated as an operating lease
for all purposes under this Agreement including the treatment of assets in
calculating, among other things, EBITDAX or Debt, and (ii) any lease that is
entered into after the occurrence of the change in GAAP discussed in the
foregoing clause (i) shall be given the treatment provided for under GAAP, as so
amended, for all purposes under this Agreement including the treatment of assets
in calculating, among other things, EBITDAX.

 

30

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

ARTICLE II
The Credits

 

Section 2.01Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the total Revolving Credit Exposures exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.

 

Section 2.02Loans and Borrowings.

 

(a)Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)Types of Loans.  Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000.  At the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that, notwithstanding the foregoing, an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e).  Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings
outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

(d)Notes.  Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed.  In the event that any Lender’s Maximum Credit
Amount increases or decreases for any reason (whether pursuant to Section 2.06,
Section 12.04(b) or otherwise), and the Borrower had previously delivered such
Lender one or more Notes, such Lender may request

 

31

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

a new Note, and in such event the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed,
against return of the Note(s) so replaced.  The date, amount, Type, interest
rate and, if applicable, Interest Period of each Loan made (or deemed to be
made) by each Lender, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

 

Section 2.03Requests for Borrowings.  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, Houston, Texas time, one Business Day
before the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(e).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy (or by electronic transmittal (e-mail) if arrangements for
doing so have been approved by the Administrative Agent) to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)the aggregate amount of the requested Borrowing;

 

(ii)the date of such Borrowing, which shall be a Business Day;

 

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(v)the amount equal to the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base minus the EOG Availability Blocker, if in
effect at such time, the current total Revolving Credit Exposures (without
regard to the requested Borrowing) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Borrowing); and

 

(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar

 

32

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Each Borrowing Request shall constitute a
representation that the amount of the requested Borrowing shall not cause the
total Revolving Credit Exposures to exceed the total Commitments (i.e., the
lesser of the Aggregate Maximum Credit Amounts and the then effective Borrowing
Base minus the EOG Availability Blocker, if in effect at such time).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04Interest Elections.

 

(a)Conversion and Continuance.  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy (or by electronic
transmittal, if arrangements for doing so have been approved by the
Administrative Agent) to the Administrative Agent of a written Interest Election
Request in substantially the form of Exhibit C and signed by the Borrower.

 

(c)Information in Interest Election Requests.  Each telephonic and written
(including electronically transmitted) Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

 

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

33

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)Notice to Lenders by the Administrative Agent.  Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election.  If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing:  (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

Section 2.05Funding of Borrowings.

 

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston, Texas time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that ABR Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e) shall be remitted by the Administrative Agent to the
Issuing Bank.  Except as set forth in Section 5.04, nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.

 

(b)Presumption of Funding by Lenders.  Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and

 

34

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

Section 2.06Termination and Reduction of Aggregate Maximum Credit Amounts.

 

(a)Scheduled Termination of Commitments.  Unless previously terminated, the
Commitments shall terminate on the Maturity Date.  If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

 

(b)Optional Termination and Reduction of Aggregate Credit Amounts.

 

(i)The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

 

(ii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated.  Each reduction of the Aggregate Maximum Credit Amounts shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

 

Section 2.07Borrowing Base.

 

(a)Borrowing Base.  As set forth in Amendment No. 10, for the period from and
including the Amendment No. 10 Effective Date to but excluding the first
Redetermination

 

35

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Date thereafter, the amount of the Borrowing Base shall be
$425,000,000.  Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 8.12(c) or
Section 9.11(d) or pursuant to Section 3(a) of Amendment No. 10.

 

(b)Scheduled and Interim Redeterminations.  The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders on or about April 1 and October 1 of
each year, commencing October 1, 2016.  In addition, the Borrower may, by
notifying the Administrative Agent thereof, and the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrower thereof, each
elect to cause the Borrowing Base to be redetermined once between each Scheduled
Redetermination (together with any redetermination described in the immediately
following sentence, an “Interim Redetermination”) in accordance with this
Section 2.07.  In addition to any Interim Redetermination described in the
immediately preceding sentence, upon the occurrence and during the continuance
of any Redetermination Event, the Administrative Agent or the Required Lenders
may, by notifying the Borrower thereof, elect to cause an additional
redetermination of the Borrowing Base.

 

(c)Scheduled and Interim Redetermination Procedure.

 

(i)Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows:  Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.11(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.11(b) and (c) and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.11(c), as may, from time to time, be reasonably
requested by the Required Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time.  In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

 

(ii)The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

 

(A)in the case of a Scheduled Redetermination, (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and (c) in a timely and complete manner,
then on or before the March 15th and September 15th of such year following the
date of delivery or (2) if the Administrative Agent shall not have received the

 

36

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.11(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

 

(B)in the case of an Interim Redetermination, promptly, and in any event, within
fifteen (15) days after the Administrative Agent has received the required
Engineering Reports.

 

(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If, at the end of such 15-day period, any Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, all of the Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, the Proposed Borrowing Base, then the Proposed Borrowing
Base shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, all of the
Lenders or the Required Lenders, as applicable, have not approved or deemed to
have approved, as aforesaid, the Proposed Borrowing Base, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to all of the Lenders or the Required Lenders, as
applicable, and, so long as such amount does not increase the Borrowing Base
then in effect, such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d).

 

(d)Effectiveness of a Redetermined Borrowing Base.  After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall promptly notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:

 

(i)in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and (c) in a timely and complete manner,
then on or about April 1 or October 1, as applicable, following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower

 

37

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

pursuant to Section 8.11(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

 

(ii)in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.12(c) or
Section 9.11(d), whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

 

(e)Mandatory Reductions in the Borrowing Base.  In addition to the Borrowing
Base redeterminations otherwise provided for in this Section 2.07, the Borrowing
Base shall be automatically reduced as follows:

 

(i)Effective immediately upon each Senior Unsecured Debt Incurrence, the
Borrowing Base then in effect shall be automatically reduced on the date of such
incurrence by an amount equal to 25% of the principal amount of such Senior
Unsecured Debt Incurrence;

 

(ii)With respect to any Oil and Gas Disposition, if, after giving effect
thereto, the sum of the aggregate Engineered Value of the Oil and Gas Properties
covered by all Oil and Gas Dispositions made since the immediately preceding
Scheduled Redetermination Date (as reasonably determined by the Administrative
Agent), exceeds five percent (5%) of the Borrowing Base then in effect, then the
Borrowing Base shall automatically be reduced on the date such Oil and Gas
Disposition is effected by an amount equal to the value, if any, assigned to the
Oil and Gas Properties subject to such Oil and Gas Disposition in the
then-effective Borrowing Base, as reasonably determined by the Required Lenders;
and

 

(iii)With respect to any Swap Event, if, after giving effect thereto, the sum of
all Swap Event Reduction Amounts in respect of all Swap Events that have
occurred since the immediately preceding Scheduled Redetermination Date (as
reasonably determined by the Administrative Agent), exceeds five percent (5%) of
the Borrowing Base then in effect, then the Borrowing Base shall automatically
be reduced on the date such Swap Event is effected by an amount equal to the
Swap Event Reduction Amount in respect thereof, as reasonably determined by the
Required Lenders.

 

Section 2.08Letters of Credit.

 

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period;
provided that the Borrower may not request the issuance, amendment, renewal or
extension of Letters of Credit hereunder if a Borrowing Base Deficiency exists
at such time or would exist as a result thereof.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or

 

38

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

 

(i)requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

 

(ii)specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

 

(iii)specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

 

(iv)specifying the amount of such Letter of Credit;

 

(v)specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

 

(vi)specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base minus the
EOG Availability Blocker, if in effect at such time).

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.  The letter of credit application shall be
amended to the extent necessary to make it consistent with the terms of this
Agreement.

 

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is ten
days prior to the Maturity Date; provided that any Letter of

 

39

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).

 

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Houston, Texas time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if the Borrower fails to so reimburse such LC Disbursement by such time, the
Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by

 

40

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

 

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder (other than
payment in full).  Neither the Administrative Agent, the Lenders nor the Issuing
Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

41

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans.  Interest accrued pursuant to this Section 2.08(h) shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to Section 2.08(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(j)Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), or (iii) the Borrower is otherwise
required to provide cash collateral to secure the Fronting Exposure with respect
to any Defaulting Lender, then the Borrower shall deposit, in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, an amount in cash equal to (x) in the case of an
Event of Default, the LC Exposure, (y) in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), and
(z) in the case of a Defaulting Lender, the amount as required in
Section 5.06(d), in any event, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or any Guarantor described
in Section 10.01(h) or Section 10.01(i).  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Secured
Parties, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any

 

42

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

or all of the foregoing, and all proceeds, products, accessions, rents, profits,
income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower’s obligation to deposit amounts pursuant to this
Section 2.08(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any Guarantor may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s or the
Guarantors’ obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

(k)Certain Limitations.  Notwithstanding anything herein to the contrary, in
addition to such other conditions and terms that are expressly provided in this
Agreement, the Issuing Bank shall not be required to issue, increase, or extend
any Letter of Credit hereunder (i) if such Letter of Credit is not a standby
letter of credit or a letter of credit supporting the repayment of indebtedness
for borrowed money of any Person, (ii) if such Letter of Credit is not governed
by (A) the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, or (B) the
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Bank, (iii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing, increasing or extending such Letter of Credit, or any
Governmental Requirement applicable to the Issuing Bank or any request or
directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance, increase or
extension of letters of credit generally or such Letter of Credit in particular,
or (iv) if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Bank has entered into reasonably satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Bank’s risk with respect to
such Lender.

 

43

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01Repayment of Loans.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

 

Section 3.02Interest.

 

(a)ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

(b)Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall bear
interest at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

 

(c)Post-Default Rate.  Notwithstanding the foregoing, (i) if an Event of Default
under Section 10.01(a), (b), (i) or (j) has occurred and is continuing, then all
outstanding Senior Secured Debt (other than interest) shall bear interest, after
as well as before judgment, at a rate per annum equal to (x) in the case of
principal of any Loan, two percent (2%) plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (y) in the
case of any other amount, two percent (2%) plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section, but in no event to exceed the
Highest Lawful Rate, and (ii) if any other Event of Default has occurred and is
continuing and the Required Lenders so elect, then all outstanding Senior
Secured Debt (other than interest) shall bear interest, after as well as before
judgment, at a rate per annum equal to (x) in the case of principal of any Loan,
two percent (2%) plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (y) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, but in no event to exceed the Highest Lawful Rate.

 

(d)Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days

 

44

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error, and be
binding upon the parties hereto.

 

Section 3.03Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

 

(b)the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing, provided, however, that upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans.

 

Section 3.04Prepayments.

 

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).  Partial optional prepayments
pursuant to this Section 3.04 shall be in an aggregate principal amount of
$500,000 or any whole multiple of $500,000 in excess thereof.

 

(b)Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by hand delivery or telecopy, or by
electronic transmittal, if arrangements for doing so have been approved by the
Administrative Agent) of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, Houston, Texas time, one
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Aggregate Maximum Credit Amounts as contemplated by Section 2.06, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment

 

45

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(c)Mandatory Prepayments.

 

(i)If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if after prepaying all of the
Borrowings any excess remains as a result of an LC Exposure not then covered by
cash collateral as provided in Section 2.08(j), pay to the Administrative Agent
on behalf of the Lenders an amount which, together with then-existing cash
collateral, is necessary to fully cover such LC Exposure, to be held as cash
collateral as provided in Section 2.08(j).

 

(ii)Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than pursuant to Section 2.07(e)) or
in accordance with Section 8.12(c), if the total Revolving Credit Exposures
exceeds the lesser of the Aggregate Maximum Credit Amounts and the redetermined
or adjusted Borrowing Base minus the EOG Availability Blocker, if in effect at
such time, then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).  The Borrower shall
be obligated to make such prepayment and/or deposit of cash collateral within
ninety (90) days with an amount of not less than one-half (½) of such prepayment
to be paid or deposited within forty-five (45) days following its receipt of the
New Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs; provided that all payments required to be made pursuant to
this Section 3.04(c)(ii) must be made on or prior to the Termination Date.

 

(iii)Upon each reduction of the Borrowing Base pursuant to Section 2.07(e), if
the total Revolving Credit Exposures exceeds the lesser of the Aggregate Maximum
Credit Amounts and the Borrowing Base as reduced, then the Borrower shall, on
the effective date of such reduction, (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

 

(iv)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with
the Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

46

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(v)Each prepayment of Borrowings pursuant to this Section 3.04(c)  shall be
applied ratably to the Loans included in the prepaid Borrowings.  Prepayments
pursuant to this Section 3.04(c)  shall be accompanied by accrued interest to
the extent required by Section 3.02.

 

(d)No Premium or Penalty.  Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

Section 3.05Fees.

 

(a)Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the rate per annum equal to the Applicable Margin for Commitment Fees
on the average daily amount of the unused amount of the Commitment of such
Lender during the period from and including the date of this Agreement to but
excluding the Termination Date.  Accrued Commitment Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date.  All Commitment Fees shall be computed on the basis of
a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to such
Lender’s participations in Letters of Credit, which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurodollar
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, provided that in no event shall such fee
be less than $750 during any year, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC
Exposure.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand.  Any other fees payable
to the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

47

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(c)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, Houston, Texas time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim (other than deductions and withholdings
required by applicable law as provided in Section 5.03(a)).  Fees, once paid,
shall be fully earned and shall not be refundable under any circumstances.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.

 

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective

 

48

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply) but not including any Affiliate that is a financial
institution, insurance company, commercial bank, investment bank, or any other
entity that is an “accredited investor” (as defined in Regulation D enacted by
the SEC pursuant to the Securities Act of 1933, as amended) that extends credit
or buys loans as one of its businesses.  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03Certain Deductions by the Administrative Agent.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e) or Section 4.02 then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.  After acceleration or maturity of
the Loans, all principal will be paid ratably as provided in Section 10.02(c).

 

Section 4.04Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or Guarantors’ interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property that constitutes Oil and Gas Properties.  The Security Instruments
further provide in general for the application of such proceeds to the
satisfaction of the Indebtedness and other obligations described therein and
secured thereby.  Notwithstanding the assignment contained in such Security
Instruments, until the occurrence of an Event of Default, (a) the Administrative

 

49

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the applicable Credit Parties, and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the applicable Credit
Parties.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting Lender

 

Section 5.01Increased Costs.

 

(a)Generally.  If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)Certificates.  A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or

 

50

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 365 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 5.02Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default and
including any payment to a Lender as an assignment of an Eurodollar Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 5.04(b), (b) the conversion of any
Eurodollar Loan into an ABR Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure to borrow (for a reason other than
the failure of a Lender to make a Loan when obligated to do so), convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03Taxes.

 

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law; provided that if any withholding agent
shall be required by applicable law (as determined in the good faith discretion
of such withholding agent) to deduct or withhold any Tax from such payments,
then (i) such withholding agent shall make such deduction or withholding and
shall

 

51

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law, and (ii) if such Tax is an
Indemnified Tax, the sum payable by the Borrower or such Guarantor, as
applicable, shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions or withholdings for
Indemnified Taxes applicable to additional sums payable under this
Section 5.03(a)), the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(b)Payment of Other Taxes by the Borrower.  The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)Indemnification by the Borrower and Lenders.

 

(i)The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes payable or paid by
such Recipient on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate of the Administrative Agent, a
Lender or the Issuing Bank as to the amount of such payment or liability under
this Section 5.03 shall be delivered to the Borrower and shall be conclusive
absent manifest error.

 

(ii)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without liming the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(c)(D) and
(iii) any Excluded Taxes attributable to such Lender that are paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender authorizes the Administrative Agent to set off and
apply any amounts owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
such amount due to the Administrative Agent under this clause (c)(ii).

 

(d)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority
pursuant to this Section 5.03, the Borrower or such Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

52

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(e)Tax Forms.

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(e)(ii)(A) and (ii)(B) below and Section 5.03(f)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)Without limiting the generality of the foregoing,

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)executed originals of IRS Form W-8ECI;

 

53

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 5.03(e) or Section 5.03(f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)FATCA.  Without limiting the generality of Section 5.03(e), if a payment made
to a Lender or Issuing Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender or Issuing Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or Issuing Bank (as applicable) shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Issuing Bank (as
applicable) has complied with such Lender’s or Issuing Bank’s (as applicable)
obligations

 

54

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (f), “FATCA” shall include any amendments
made to FATCA after the Amendment No. 9 Effective Date.

 

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

(h)Administrative Agent.  On or before the date that Wells Fargo (or any
successor or replacement Administrative Agent) becomes the Administrative Agent
hereunder, it shall deliver to the Borrower properly completed and executed
originals of either (i) IRS Form W-9, or (ii) such other documentation as will
establish that the Borrower can make payments to the Administrative Agent
without deduction or withholding of any Taxes imposed by the United States.  The
Administrative Agent agrees that if any form or documentation it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or documentation.

 

(i)FATCA Grandfathering.  For purposes of determining withholding Taxes imposed
under FATCA, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Borrower and the Administrative Agent to treat)
this Agreement and any Loan as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(j)Defined Terms.  For purposes of this Section 5.03, the term “applicable law”
includes FATCA and the term “Lender” includes the Issuing Bank.

 

Section 5.04Mitigation Obligations; Replacement of Lenders.

 

(a)Mitigation Obligations.  If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any Indemnified Tax or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section

 

55

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

5.03, then such Lender shall (at the request of the Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment

 

(b)Replacement of Lenders.  If (i) any Lender does not consent to any proposed
increase in or reaffirmation of the Borrowing Base, (ii) any Lender is a
Defaulting Lender, (iii) in connection with any consent to or approval of any
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender or the consent of each Lender affected
thereby, the consent of the Required Lenders shall have been obtained but any
Lender has not so consented to or approved such proposed amendment, waiver,
consent or release, (iv) in connection with any consent to or approval of any
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of the Required Lenders, the consent of the Majority
Lenders shall have been obtained but any Lender has not so consented to or
approved such proposed amendment, waiver, consent or release, or (v) any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any Indemnified Tax or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then, in any
such case, (A) the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, and (B) the Administrative Agent may
as to any Defaulting Lender upon notice to such Lender and the Borrower, require
that such Lender assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04), all its interests,
rights and obligations under this Agreement to a permitted assignee that shall
assume such obligations (which assignee may be another Lender, if such Lender
accepts such assignment); provided that such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts).  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Each Lender hereby agrees to make
such assignment and delegations required under this Section 5.04.

 

Section 5.05Illegality.  Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such

 

56

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

notice) and, to the extent that Affected Loans are so made as (or converted
into) ABR Loans, all payments of principal which would otherwise be applied to
such Lender’s Affected Loans shall be applied instead to its ABR Loans.

 

Section 5.06Defaulting Lender.

 

(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and in the
definition of Required Lenders.

 

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.01(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to serve as cash
collateral to be held by the Administrative Agent to secure the Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.08(j); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan hereunder in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
current or potential future funding obligations with respect to Loans under this
Agreement and (y) serve as cash collateral to secure the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with
Section 2.08(j); sixth, to the payment of any amounts owing to the Lenders or
the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement of LC Disbursements in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 6.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations of LC Disbursements owed to, all
Lenders that are not Defaulting Lenders on the applicable pro rata basis prior
to being applied to the payment of any Loans of, or

 

57

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

such Indebtedness as to Letters of Credit owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in Letter of
Credit Obligations are held by the Revolving Lenders pro rata in accordance with
the Commitments without giving effect to Section 5.06(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 5.06(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)Certain Fees.

 

(I)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(II)Each Defaulting Lender shall be entitled to receive fees under
Section 3.05(b)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided cash collateral pursuant
to Section 5.06(d).

 

(III)With respect to any fee under Section 3.05 not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Lender that is not a Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in the LC Exposure that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in the LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Revolving Credit Exposure of any non-Defaulting Lender to exceed such
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or

 

58

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

remedy available to it hereunder or under applicable law, cash collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.08(j).

 

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 5.06(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting
Lender.  Notwithstanding the above, the Borrower’s and the Administrative
Agent’s right to replace a Defaulting Lender pursuant to this Agreement shall be
in addition to, and not in lieu of, all other rights and remedies available to
the Borrower or the Administrative Agent against such Defaulting Lender under
this Agreement, at law, in equity or by statute.

 

(c)Letters of Credit.  So long as any Lender is a Defaulting Lender, the Issuing
Bank shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

(d)Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within two Business Days following the written request of the Administrative
Agent or the Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall deposit cash collateral with the Administrative Agent in an amount equal
to the amount of the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 5.06(a)(iv) and any
cash collateral provided by such Defaulting Lender).  If at any time the
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such cash collateral is less than
the amount of the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 5.06(a)(iv) and any
cash collateral provided by such Defaulting Lender) at such time, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).

 

(i)Grant of Security Interest by Defaulting Lender; Agreement to Provide Cash
Collateral.  To the extent cash collateral is provided by any Defaulting Lender,
such Defaulting Lender hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a first priority security
interest in all such cash collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (ii) below.  Such Defaulting Lender shall execute any

 

59

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish such cash collateral account and to grant the
Administrative Agent a first priority security interest in such account and the
funds therein.

 

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 5.06(d)(i) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of the LC Exposure
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the cash collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iii)Termination of Requirement.  Cash collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as cash collateral pursuant to this
Section 5.06(d) following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and the
Issuing Bank that there exists excess cash collateral; provided that, subject to
Section 5.06(a)(ii), the Person providing cash collateral and the Issuing Bank
may agree that cash collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such cash collateral was provided by the Borrower, such cash collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

ARTICLE VI
Conditions Precedent

 

Section 6.01[Intentionally Omitted].

 

Section 6.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

 

(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(b)The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) on and as of  the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except, in each case, to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as

 

60

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.

 

(c)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

 

(d)At the time of and immediately after giving effect to such Borrowing or the
issuance of such Letter of Credit, as applicable (giving effect to the
anticipated use of proceeds thereof), the pro forma Consolidated Cash Balance as
of the end of the Business Day following the day on which such Borrowing will be
funded shall not exceed the Consolidated Cash Balance Threshold.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a).

 

ARTICLE VII
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01Organization; Powers.  The Borrower and each Guarantor is duly
organized, validly existing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.02Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s corporate, limited liability company and/or
organizational powers and have been duly authorized by all necessary
organizational and, if required, action by any holders of its Equity
Interests.  Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except (i) such as have
been obtained, taken, given or made and are in full

 

61

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

force and effect, (ii) recordings and filings necessary to perfect the Liens
created pursuant to the Loan Documents, and (iii) filings made or to be made in
the ordinary course of business, (b) will not (i) violate any Governmental
Requirement or (ii) violate any Organizational Documents of the Borrower or any
Guarantor or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument
evidencing Material Indebtedness or any Material Farmout Agreement or Material
Operating Agreement binding upon the Borrower or any Guarantor or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or any Guarantor, and will not result in the creation
or imposition of any Lien on any Property of the Borrower or any Guarantor
(other than the Liens created by the Loan Documents).

 

Section 7.04Financial Condition; No Material Adverse Change.

 

(a)Jones Parent has, prior to the Amendment No. 10 Effective Date, furnished to
the Lenders its consolidated balance sheet and statements of income, partners’
equity and cash flows as of and for the fiscal year ended December 31, 2015 and
the fiscal quarter ended March 31, 2016, in each case, certified by a Financial
Officer of Borrower.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Jones Parent and its Consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end adjustments and the absence
of footnotes in the case of the unaudited financial statements.

 

(b)There has been no event, development or circumstance since December 31, 2015
that has had or could reasonably be expected to have a Material Adverse Effect.

 

(c)As of the date of each financial statement delivered pursuant to
Section 8.01(a) or Section 8.01(b), such financial statement presents fairly, in
all material respects, the financial position and results of operations and cash
flows of Jones Parent and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end adjustments and the
absence of footnotes in the case of the unaudited financial statements.

 

Section 7.05Litigation.

 

(a)Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Guarantor (i) not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any Loan Document or the
Transactions.

 

(b)There has been no change in the status of the matters disclosed in
Schedule 7.05 that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 7.06Environmental Matters.  Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a)the Borrower and the Guarantors and each of their respective Properties and
operations thereon are, and within all applicable statute of limitation periods
have been, in compliance with all applicable Environmental Laws;

 

(b)the Borrower and the Guarantors have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and neither
the Borrower nor any Subsidiary Guarantor has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be protested or denied;

 

(c)there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against the Borrower or any Guarantor or
any of their respective Properties or as a result of any operations at the
Properties;

 

(d)none of the Properties contain or have contained any:  (i) underground
storage tanks; (ii) asbestos-containing materials; or (iii) landfills or dumps;
(iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

 

(e)there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any of the Borrower’s or
any Guarantor’s Properties, there are no investigations, remediations,
abatements, removals, or monitorings of Hazardous Materials required under
applicable Environmental Laws at such Properties and, to the knowledge of the
Borrower, none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real property;

 

(f)neither the Borrower nor any Guarantor has received written notice asserting
an alleged liability or obligation under any applicable Environmental Laws with
respect to the investigation, remediation, abatement, removal, or monitoring of
any Hazardous Materials at, under, or Released or threatened to be Released from
any real properties offsite the Borrower’s or any Guarantor’s Properties and, to
the Borrower’s knowledge, there are no conditions or circumstances that would
reasonably be expected to result in the receipt of such written notice;

 

(g)there has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or any Guarantor’s Properties that would reasonably be
expected to form the basis for a claim for damages or compensation and, to the
Borrower’s knowledge, there are no conditions

 

63

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

or circumstances that would reasonably be expected to result in the receipt of
notice regarding such exposure; and

 

(h)the Borrower and the Guarantors have made available to Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in the Borrower’s or any Guarantor’s possession or
control and relating to their respective Properties or operations thereon.

 

Section 7.07Compliance with the Laws and Agreements; No Defaults.

 

(a)Each Credit Party is in compliance with all Governmental Requirements (other
than Environmental Laws which are addressed in Section 7.06 above) applicable to
it or its Property and all agreements and other instruments binding upon it or
its Property, and possesses all licenses, permits, franchises, exemptions,
approvals and other governmental authorizations necessary for the ownership of
its Property and the conduct of its business, except in each case where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)No Default has occurred and is continuing.

 

Section 7.08Investment Company Act.  No Credit Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, and
subject to regulation and registration as such under, the Investment Company Act
of 1940, as amended.

 

Section 7.09Taxes.  Each Credit Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed by it and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
applicable Credit Party has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Credit Parties in respect of Taxes and
other governmental charges are, in the reasonable opinion of the Borrower,
adequate.  No Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted against any Credit Party with respect to any such Tax or
other such governmental charge.

 

Section 7.10ERISA.  Except for such matters as could not reasonably be expected
to have a Material Adverse Effect:

 

(a)The Borrower, its Subsidiaries and each ERISA Affiliate have complied with
ERISA and, where applicable, the Code regarding each Plan.

 

(b)Each Plan is, and has been, established and maintained in compliance with its
terms, ERISA and, where applicable, the Code.

 

(c)No act, omission or transaction has occurred which could result in imposition
on the Borrower, any Subsidiary or any ERISA Affiliate (whether directly or

 

64

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i), (l) or (m) of section 502 of ERISA or a tax imposed pursuant to Chapter 43
of Subtitle D of the Code or (ii) breach of fiduciary duty liability damages
under section 409 of ERISA.

 

(d)Full payment when due has been made of all amounts which the Borrower, any
Subsidiary or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

 

(e)Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, that may not be terminated by the Borrower, a Subsidiary
or any ERISA Affiliate in its sole discretion at any time without any liability,
including, without limitation, any such plan that is maintained to provide
benefits to former employees of such entities (other than benefits mandated by
Title I, Part 6 of ERISA and section 4980B of the Code).

 

(f)Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

 

Section 7.11Disclosure; No Material Misstatements.  Each Credit Party has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect (other than
fluctuations in crude oil and natural gas prices, or changes in the oil and gas
exploration and production industry or general economic conditions in the United
States that, in each case, do not materially and disproportionately affect the
Credit Parties).  None of the other reports, financial statements, certificates
or other information furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (excluding Engineering Reports), as
modified or supplemented by other information so furnished, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  There
are no statements or conclusions in any Engineering Report which are based upon
or include misleading information or fail to take into account material
information regarding the matters reported therein, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in each Engineering Report are
necessarily based upon professional opinions, estimates and projections and that
the Credit Parties do not warrant that such opinions, estimates and projections
will ultimately prove to have been accurate.

 

Section 7.12Insurance.  Each Credit Party has (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements to which it is party and (b) insurance
coverage in at least amounts and against such

 

65

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

risk (including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Credit Parties.  Subject to
Section 8.06, the Administrative Agent has been named as an additional insured
in respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

Section 7.13Restriction on Liens.  Except as permitted by Section 9.14, no
Credit Party is a party to any material agreement or arrangement or subject to
any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of its Properties to secure the Indebtedness.

 

Section 7.14Subsidiaries.  Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries.

 

Section 7.15Location of Business and Offices.  Schedule 7.15 lists for the
Borrower and each other Credit Party its full legal name, its jurisdiction of
organization, its organizational identification number in its jurisdiction of
organization and its principal place of business and chief executive
office.  Schedule 7.15 shall be automatically supplemented by any notice
delivered pursuant to Section 8.01(l) and in connection with the joinder of any
Subsidiary under the Guarantee and Collateral Agreement pursuant to
Section 8.13(b).

 

Section 7.16Properties; Titles, Etc.

 

(a)The Credit Parties have good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all their personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03 (subject to receipt of assignments
from ExxonMobil under farmout agreements which are not more than twelve months
past first production and subject to receipt of assignments from all other
farmors under farmout agreements which are not more than six months past first
production).  After giving full effect to the Excepted Liens, the Credit Party
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate such Credit Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Credit Party’s net revenue interest in such Property.

 

(b)All material leases and agreements necessary for the conduct of the business
of the Credit Parties are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases, which could reasonably be expected to have a Material Adverse Effect.

 

(c)The material rights and Properties owned, leased or licensed by the Credit
Parties, including, without limitation, all material easements and rights of
way, include all

 

66

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

material rights and Properties reasonably necessary for the conduct of the
Credit Parties’ businesses.

 

(d)All of the Properties of the Credit Parties (other than the Oil and Gas
Properties which are addressed in Section 7.17 below) which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.

 

(e)Each Credit Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Credit Parties either own or have valid licenses or other rights to
use all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.17Maintenance of Properties.  Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Credit Parties
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Credit Parties.  Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Credit Parties is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Credit Parties are deviated from the
vertical more than the maximum permitted by Governmental Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties) of such Credit
Party.  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Credit Parties that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Credit Parties, in a manner
consistent with the Credit Parties’ past practices (other than those the failure
of which to maintain in accordance with this Section 7.17 could not reasonably
be expected to have a Material Adverse Effect).

 

Section 7.18Gas Imbalances, Prepayments.  Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.11(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Credit Parties to deliver

 

67

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding 500,000 Mcf
of gas (on an Mcf equivalent basis) in the aggregate.

 

Section 7.19Marketing of Production.  Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that the
Credit Parties are receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity), no material agreements exist which are not cancelable on 60
days notice or less without penalty or detriment for the sale of production from
the Credit Parties’ Hydrocarbons (including, without limitation, calls on or
other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
of such disclosure or the date of such Reserve Report, as applicable.

 

Section 7.20Swap Agreements.  Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth as of the date thereof, a true and complete list
of all Swap Agreements of the Credit Parties, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 7.21Use of Loans and Letters of Credit.  The proceeds of the Loans and
the Letters of Credit shall be used to provide working capital for lease
acquisitions, exploration and production operations and development drilling
(including the drilling and completion of producing wells), to pay fees,
commissions, expenses and transaction costs related to the foregoing and the
other transactions to occur on the Effective Date, and for general corporate
purposes of the Borrower and its Subsidiaries.  No Credit Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the
Board).  No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.

 

Section 7.22Solvency.  After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors taken
as a whole, as the Debt becomes absolute and matures, (b) the Borrower and the
Guarantors on a consolidated basis will not have incurred or intended to incur,
and will not believe that they will incur, Debt beyond their ability to pay such
Debt (after taking into account the timing and amounts of cash to be received by
the Borrower and the Guarantors on a consolidated basis and the amounts to be
payable on or in respect of their liabilities on a consolidated basis, and
giving effect to amounts that could reasonably be received by reason of
indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures and (c) the Borrower and the Guarantors on a consolidated
basis will not have (and will

 

68

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

have no reason to believe that they will have thereafter) unreasonably small
capital for the conduct of their business.

 

Section 7.23OFAC; Anti-Terrorism; FCPA.

 

(a)Each of Jones Parent, the Borrower and their respective Subsidiaries, and, to
the knowledge of the Borrower or Jones Parent, each of the foregoing’s
respective joint ventures, directors, officers, employees, agents or
representatives acting in any capacity, directly or indirectly, in connection
with, or benefiting from, the transactions contemplated herein, is in compliance
in all material respects with all applicable Sanctions Laws.

 

(b)None of Jones Parent, the Borrower nor any of their respective Subsidiaries
nor, to the knowledge of the Borrower or Jones Parent, any joint venture,
director, officers, employee, agent or representative of Jones Parent, the
Borrower or any of their respective Subsidiaries, acting in any capacity,
directly or indirectly, in connection with, or benefiting from, the transactions
contemplated herein is a Restricted Party, or is involved in any transaction
through which it is likely to become a Restricted Party.

 

(c)None of Jones Parent, the Borrower nor any of their respective Subsidiaries
nor, to the knowledge of the Borrower or Jones Parent, any director, officer,
employee, agent or representative of Jones Parent, the Borrower or any of their
respective Subsidiaries, acting in any capacity, directly or indirectly, in
connection with, or benefiting from, the transactions contemplated herein is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or any other applicable
anti-corruption law.

 

(d)Jones Parent, the Borrower and their respective Subsidiaries have instituted
and maintain policies and procedures intended to ensure continued compliance, in
all material respects, with all applicable Sanctions Laws, the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder  and
all other applicable anti-corruption laws.

 

Section 7.24Farmout Agreements.

 

(a)As of the date hereof and as of each date on which the certificate described
in Section 8.11(c) is delivered to the Administrative Agent, Schedule 7.24, as
such schedule shall be automatically supplemented to include the farmout
agreements listed on the certificate delivered pursuant to Section 8.11(c), sets
forth a description of each farmout agreement to which any Credit Party is a
party.  With respect to each Material Farmout Agreement that is in effect on any
date this representation and warranty is made or deemed made, (i) the
Administrative Agent has been provided with a true and correct copy thereof as
required by Section 8.11(c) to the extent the Administrative Agent has so
requested a copy thereof, (ii) such Material Farmout Agreement is valid, binding
and enforceable against the Credit Parties party thereto, and (iii) except as
could not reasonably be expected to have a Material Adverse Effect, no default
under such Material Farmout Agreement has occurred or is continuing.

 

69

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(b)The Credit Parties have obtained all consents from Governmental Authorities
necessary to implement and complete in all material respects the Material
Farmout Agreements as in effect on the Effective Date.

 

(c)The Credit Parties have the right to grant a Lien on their respective
interests in the Material Farmout Agreements to which they are party.

 

(d)The Material Farmout Agreements comply in all material respects with all
applicable restrictive covenants and Governmental Requirements and with all
applicable Environmental Laws.

 

ARTICLE VIII
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination) and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01Financial Statements; Other Information.  The Borrower will furnish
to the Administrative Agent (and the Administrative Agent shall furnish to each
Lender):

 

(a)Annual Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 120 days after the end of
each fiscal year  of Jones Parent (or such shorter time period required by the
SEC for Jones Parent to file its Form 10-K), its audited consolidated balance
sheet and related statements of operations, members’ or shareholders’ equity and
cash flows as of the end of and for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national or regional standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Jones Parent and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, consistently applied.

 

(b)Quarterly Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each fiscal quarter of each fiscal year of Jones Parent (or such shorter time
period required by the SEC for Jones Parent to file its Form 10-Q), its
consolidated balance sheet and related statements of operations, members’ or
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Jones

 

70

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

Parent and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end adjustments and the
absence of footnotes.

 

(c)Certificate of Financial Officer — Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP, or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 7.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

(d)Certificate of Financial Officer — Swap Agreements.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Swap Agreements of the Credit Parties in effect on
such date, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the then net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

(e)Certificate of Insurer — Insurance Coverage.  Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(f)Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Credit Party by independent accountants
in connection with any annual, interim or special audit made by them of the
books of any such Credit Party, and a copy of any response by such Credit Party,
to such letter or report.

 

(g)SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Jones Parent or the Borrower with the
SEC, or with any national securities exchange, or distributed by Jones Parent or
the Borrower to its shareholders generally, as the case may be.

 

(h)Notices Under Material Instruments.  Promptly after the furnishing or receipt
thereof, copies of any notices of redemption, defeasance, conversion, retirement
or acquisition of, or under, any Disqualified Capital Stock, if any, of the
Borrower.

 

(i)Lists of Purchasers.  Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.11, a list of all Persons
purchasing Hydrocarbons from the Credit Parties.

 

71

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(j)Notice of Sales of Oil and Gas Properties.  If any Credit Party intends to
sell, transfer, assign or otherwise dispose of any Oil or Gas Properties (other
than Hydrocarbons sold in the ordinary course of business) in accordance with
Section 9.11 and such sale, transfer, assignment, or other disposition would
cause an automatic reduction of the Borrowing Base pursuant to
Section 2.07(e)(ii), prior written notice of such sale, transfer, assignment, or
other disposition, the price thereof and the anticipated date of closing and any
other details thereof reasonably requested by the Administrative Agent or any
Lender.

 

(k)Notice of Casualty Events.  Prompt written notice, and in any event within
five Business Days, of the occurrence of any Casualty Event.

 

(l)Information Regarding Borrower and Guarantor.  Prompt written notice (and in
any event within ten (10) days prior thereto or such later date as may be
reasonably acceptable to the Administrative Agent) of any change (i) in the
Borrower’s or any Guarantor’s corporate name, (ii) in the location of the
Borrower’s or any Guarantor’s chief executive office or principal place of
business, (iii) in the Borrower’s or any Guarantor’s identity or corporate
structure, (iv) in the Borrower’s or any Guarantor’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower’s or any Guarantor’s
federal taxpayer identification number.

 

(m)Production Report and Lease Operating Statements.  Concurrently with the
delivery of the financial statements required under Section 8.01(a) and
(b) above, (i) for each calendar month during the period of three consecutive
calendar months ended on such fiscal period end, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties of the Credit Parties, and setting forth the related ad
valorem, severance and production Taxes and lease operating expenses
attributable thereto and incurred for each such calendar month, and (ii) the
actual volume of production from the Oil and Gas Properties of the Credit
Parties for each month in such three month period, in each case, all certified
by a Financial Officer as presenting fairly in all material respects the
information contained therein, and to the extent applicable, all based on the
actual lease operating statements for such Oil and Gas Properties.

 

(n)Notices of Certain Changes.  Promptly, but in any event within five
(5) Business Days  after the execution thereof (or such later date as the
Administrative Agent may agree), copies of any amendment, modification or
supplement to any Organizational Document of the Borrower or any Guarantor.

 

(o)Notices Relating to Farmout Agreements.  Promptly upon their becoming
available, copies of all notices of (i) any cancellation, termination,
abandonment or transfer of any Material Farmout Agreement or of any material
rights of the applicable Credit Party thereunder, (ii) cancellation,
termination, abandonment, transfer or amendment of any farmout agreement that
has been fully earned but for which the applicable Credit Party does not have
record title, and (iii) any payment default or other default under any Material
Farmout Agreement or any other farmout agreement that has been fully earned but
for which the applicable Credit Party does not have  record title.

 

72

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(p)Other Requested Information.  Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Credit Parties (including, without limitation, any Plan and any
reports or other information required to be filed with respect thereto under the
Code or under ERISA), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender (acting through
the Administrative Agent) may reasonably request.

 

Any documentation or information that Borrower or Jones Parent is required to
deliver to the Administrative Agent under this Section 8.01 shall be deemed to
have been delivered to the Administrative Agent on the date on which such
information or documentation is posted to (i) the investor relations section of
www.jonesenergy.com (or any successor website thereto of which Borrower notifies
the Administrative Agent in accordance with Section 12.01), (ii) the
then-current website for the SEC, or (iii) www.intralinks.com (or (A) any
successor website thereto of which Borrower notifies the Administrative Agent in
accordance with Section 12.01 or (B) any other virtual data room website that is
commonly used in the banking industry to facilitate syndicated loan transactions
and to which all Lenders have been granted access).

 

Section 8.02Notices of Material Events.  Promptly, and in any event within five
Business Days after any Responsible Officer of the Borrower obtains knowledge
thereof, the Borrower will furnish to the Administrative Agent (for distribution
to the Lenders) written notice of the following:

 

(a)the occurrence of any Default;

 

(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and

 

(c)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03Existence; Conduct of Business.  The Borrower and Jones Parent will,
and will cause each of the Subsidiary Guarantors to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.10;
provided further that any Subsidiary Guarantor may

 

73

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

dissolve at any time after it has conveyed all of its Property to the Borrower
or any other Subsidiary Guarantor or Jones Parent in compliance with
Section 9.10.

 

Section 8.04Payment of Taxes.  The Borrower will, and will cause each of the
Guarantors to pay or discharge all Tax liabilities of the Borrower and all of
the Guarantors before the same shall become delinquent or in default, except
where (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Borrower or the Guarantors have set aside on
their books adequate reserves with respect thereto in accordance with GAAP and
(iii) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of (A) any material Property (other than Oil and Gas Properties of the Credit
Parties) of the Borrower or any Guarantor or (B) any Oil and Gas Properties of
the Credit Parties which were considered in determining the then effective
Borrowing Base.

 

Section 8.05Operation and Maintenance of Properties; Farmouts.  The Borrower, at
its own expense, will, and will cause each of the Subsidiary Guarantors to:

 

(a)operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws,
rules and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

 

(b)subject to any Disposition permitted by this Agreement, keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and preserve, maintain and keep in
good repair, working order and efficiency (ordinary wear and tear excepted) all
of its material Oil and Gas Properties and other material Properties, including,
without limitation, all equipment, machinery and facilities;

 

(c)promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, and other similar
payments accruing under the leases or other agreements affecting or pertaining
to its Oil and Gas Properties, except for (i) such rentals, royalties and other
similar payments which are being contested in good faith by appropriate
proceedings and for which reserves shall have been made therefor and (ii) such
rentals, royalties and other similar payments the nonpayment of which could not
reasonably be expected to result in a reduction in the Engineered Value of such
Oil and Gas Properties in an amount equal to or greater than $5,000,000;

 

(d)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, all material obligations
required by each and all of the material assignments, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its Oil and Gas Properties
which are reasonably necessary for the operation of their businesses and
ownership of its Oil and Gas Properties; and

 

74

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(e)to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.05.

 

Section 8.06Insurance.  The Borrower will, and will cause each of the Subsidiary
Guarantors to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations (provided, that this Section 8.06 shall not be
breached if an insurance company becomes financially insolvent and the Borrower
or relevant Subsidiary Guarantor reasonably promptly obtains coverage from a
different, financially sound insurer) or are otherwise required to be maintained
under applicable law.  The loss payable clauses or provisions in said insurance
policy or policies insuring any of the collateral for the Loans shall be
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to the Administrative
Agent.

 

Section 8.07Books and Records; Inspection Rights.  The Borrower and Jones Parent
will, and will cause each of the Subsidiary Guarantors to, keep proper books of
record and account in accordance with GAAP.  The Borrower and Jones Parent will,
and will cause each of the Subsidiary Guarantors to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice and during normal business hours, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided, that so long as no Event of Default has occurred and is continuing,
there may be no more than three such inspections in any calendar year).

 

Section 8.08Compliance with Laws.  The Borrower will, and will cause each of the
Guarantors to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to them or their Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 8.09Environmental Matters.

 

(a)The Borrower and Jones Parent shall at its sole expense: (i) comply, and
shall cause its Properties and operations and each Guarantor and each
Guarantor’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste, hazardous substance, or solid waste on, under, about or from any of
the Borrower’s or the Guarantors’ Properties or any other Property to the extent
caused by the Borrower’s or any of the Guarantors’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
the Guarantors’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to

 

75

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or the
Guarantors’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and the Guarantors’ obligations under this (a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.

 

(b)The Borrower will promptly, but in no event later than ten days after a
Responsible Officer obtains knowledge thereof, notify the Administrative Agent
and the Lenders in writing of any threatened action, investigation or inquiry by
any Governmental Authority or any threatened demand or lawsuit by any landowner
or other third party against the Borrower or its Properties or any Guarantor or
any Guarantor’s Properties in connection with any Environmental Laws (excluding
routine testing and corrective action) if (i) a Credit Party has been notified
in writing of such threatened action, investigation, inquiry, demand or lawsuit
and (ii) a Credit Party reasonably anticipates that such action, investigation,
inquiry, demand or lawsuit will result in liability (whether individually or in
the aggregate) in excess of $10,000,000, not fully covered by insurance, subject
to normal deductibles.

 

Section 8.10Further Assurances.

 

(a)The Borrower at its sole expense will, and will cause the Guarantors to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any of the Guarantors, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the collateral intended as security for the Indebtedness, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as the Administrative Agent may reasonably deem
necessary or appropriate in connection therewith.

 

(b)The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Property owned by any Credit Party that is subject to the Liens
under the Security Instruments without the signature of the Borrower or any
Guarantor where permitted by law.  A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Mortgaged
Property or any part thereof shall be sufficient as a financing statement where
permitted by law.

 

76

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 8.11Reserve Reports.

 

(a)On or before March 1 and September 1 of each year, commencing March 1, 2015,
the Borrower shall furnish to the Administrative Agent (for distribution to the
Lenders) a Reserve Report evaluating the Oil and Gas Properties of the Credit
Parties as of January 1 (or December 31) or July 1 (or June 30), as applicable,
of such year.  The Reserve Report to be delivered on or before March 1 of each
year shall be prepared by one or more Approved Petroleum Engineers, and the
Reserve Report to be delivered on or before September 1 of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 (or December 31) Reserve Report.

 

(b)In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent (for distribution to the Lenders) a Reserve Report prepared
by or under the supervision of the chief engineer of the Borrower who shall
certify such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1 (or
December 31) Reserve Report.  For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.

 

(c)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent (for distribution to the Lenders) a certificate from a
Responsible Officer certifying that, in all material respects: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct (it being understood that
projections concerning volumes and production and cost estimates contained in
such report are necessarily based upon professional opinions, estimates and
projections upon which such Person is relying when making such certifications),
(ii) the Borrower and the Subsidiary Guarantors own good and defensible title to
the Oil and Gas Properties evaluated in such Reserve Report and such Properties
are free of all Liens except for Liens permitted by Section 9.03 (subject to
receipt of assignments from ExxonMobil under farmout agreements which are not
more than twelve months past first production and subject to receipt of
assignments from all other farmors under farmout agreements which are not more
than six months past first production), (iii) except as set forth on an exhibit
to the certificate, on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 7.18 with respect
to its Oil and Gas Properties evaluated in such Reserve Report which would
require the Borrower or any of the Subsidiary Guarantors to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their Oil and Gas Properties have been sold since the date of the last Borrowing
Base determination except as set forth on an exhibit to the certificate, which
certificate shall list all of such Oil and Gas Properties sold and in such
detail as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on

 

77

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

the date hereof, (vi) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
that the Engineered Value of such Oil and Gas Properties represents at least 80%
(by value) of all Oil and Gas Properties of the Credit Parties evaluated in the
Reserve Report delivered to the Administrative Agent most recently prior to the
Reserve Report attached to such certificate and (vii) attached to the
certificate is a list of all farmout agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report prior to
the Reserve Report attached to such certificate. Promptly after the request of
the Administrative Agent, the Borrower will deliver to the Administrative Agent
true and correct copies of any Material Farmout Agreement listed on the
certificate described in the immediately preceding sentence.

 

Section 8.12Title Information.

 

(a)Subject to the following sentence, within thirty (30) days of delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.11(a) (or such later date as may be acceptable to the Administrative
Agent), the Borrower will deliver title information in form and substance
reasonably acceptable to the Administrative Agent covering enough of the Oil and
Gas Properties evaluated by such Reserve Report so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
Engineered Value of the Oil and Gas Properties evaluated by such Reserve
Report.  Notwithstanding the foregoing, in connection with the Reserve Report
delivered for the Borrowing Base redetermination effected under Amendment No. 9,
within forty-five (45) days after the Amendment No. 9 Effective Date (or such
later date as may be acceptable to the Administrative Agent, but in any event,
not later than sixty (60) days after the Amendment No. 9 Effective Date), the
Borrower will deliver title information in form and substance reasonably
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties evaluated by such Reserve Report so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
Engineered Value of the Oil and Gas Properties evaluated by such Reserve Report.

 

(b)If the Borrower has provided title information for additional Properties
under Section 8.12(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties which constitute Oil and Gas Properties and with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clause (h) of such definition) having an equivalent value or (iii) deliver title
information in form and substance acceptable to the Administrative Agent so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the value of the Oil and Gas Properties evaluated by such
Reserve Report.

 

(c)If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the

 

78

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

value of the Oil and Gas Properties evaluated in the most recent Reserve Report,
such default shall not be a Default, but instead the Administrative Agent and/or
the Required Lenders shall have the right to exercise the following remedy in
their sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Required Lenders are not satisfied with title to any Mortgaged
Property that constitutes Oil and Gas Properties after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 80%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 80%
of the value of the Oil and Gas Properties.  This new Borrowing Base shall
become effective immediately after receipt of such notice.

 

Section 8.13Additional Collateral; Additional Guarantors.

 

(a)In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties
that constitute Oil and Gas Properties (as described in Section 8.11(c)(iv)) to
ascertain whether such Mortgaged Properties represent at least 80% of the
Engineered Value of the Oil and Gas Properties evaluated in the most recently
completed Reserve Report after giving effect to exploration and production
activities, acquisitions, dispositions and production.  In the event that such
Mortgaged Properties do not represent at least 80% of such Engineered Value,
then the Borrower shall, and shall cause the Subsidiary Guarantors to, grant,
within thirty (30) days of delivery of the certificate required under
Section 8.11(c). (or such later date as may be acceptable to the Administrative
Agent), to the Administrative Agent as security for the Indebtedness a
first-priority Lien interest (subject to Excepted Liens other than Excepted
Liens described in clause (h) of such definition) on additional Oil and Gas
Properties evaluated in the most recently completed Reserve Report not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties that constitute Oil and Gas Properties will
represent at least 80% of such Engineered Value.  All such Liens will be created
and perfected by and in accordance with the provisions of deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.  In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.13(b).

 

(b)The Borrower shall promptly cause each of its Domestic Subsidiaries (other
than Excluded Subsidiaries) to guarantee the Indebtedness pursuant to the
Guarantee and Collateral Agreement.  In connection with any such guaranty, the
Borrower shall promptly, but in any event no later than 30 days after the
formation or acquisition (or other similar event) of any such Subsidiary (or
such later date as may be acceptable to the Administrative Agent), (i) cause
such Subsidiary to execute and deliver a supplement to the Guarantee and
Collateral Agreement, (ii) cause all of the Equity Interests of such Subsidiary
to be pledged to the Administrative Agent, for the benefit of the Secured
Parties, and to the extent such Equity Interests are certificated, cause such
original stock or other certificates evidencing such Equity

 

79

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Interests, together with an appropriate undated stock power for each certificate
duly executed in blank by the registered owner thereof, to be delivered to the
Administrative Agent, and (iii) cause such Subsidiary to execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

 

Section 8.14ERISA Compliance.  The Borrower will promptly furnish and will cause
its Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder or
(ii) immediately upon becoming aware of the occurrence of any ERISA Event or of
any material “prohibited transaction,” as described in section 406 of ERISA or
in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor or the PBGC with respect thereto.

 

Section 8.15Swap Agreements.  Prior to any Swap Event with respect to which the
Swap Event Reduction Amount would exceed $5,000,000, the Borrower shall provide
written notice thereof to Administrative Agent.

 

Section 8.16Marketing Activities.  The Borrower will not, and will not permit
any of the Subsidiary Guarantors to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower or the Subsidiary Guarantors that the Borrower or the Subsidiary
Guarantors have the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

 

Section 8.17Designation of Senior Debt.  The Borrower shall, and shall cause
each Subsidiary to, designate all Indebtedness as “designated senior
indebtedness” under any note or indenture documents applicable to it (including
any senior unsecured notes evidencing Debt permitted under Section 9.02(h)), to
the extent such note or indenture documents provide for the designation by the
Borrower or such Subsidiary of other Debt as “designated senior indebtedness.”

 

Section 8.18Deposit Accounts.  The Borrower shall, and shall cause each of its
Subsidiaries to, by no later than 60 days after the Amendment No. 10 Effective
Date (or such later date as the Administrative Agent may reasonably agree),
cause all of its deposit accounts

 

80

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

and securities accounts (other than Excluded Accounts) to be subject to Account
Control Agreements.  From and after the Amendment No. 10 Effective Date, the
Borrower shall, and shall cause each of its Subsidiaries to, enter into an
Account Control Agreement with respect to each of its deposit accounts and
securities accounts (other than Excluded Accounts) established after the
Amendment No. 10 Effective Date, in each case within 30 days (or such longer
period as the Administrative Agent may reasonably agree) after the establishment
thereof.  The Borrower, for itself and on behalf of its Subsidiaries, hereby
authorizes the Administrative Agent, and the Administrative Agent agrees, to
deliver notices to the depositary banks and securities intermediaries pursuant
to any Account Control Agreement only following the occurrence of and during the
continuation of an Event of Default.

 

ARTICLE IX
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower and Jones Parent covenant and agree with the Lenders that:

 

Section 9.01Financial Covenants.

 

(a)Total Leverage Ratio.  Jones Parent will not permit the Total Leverage Ratio,
as of the last day of each fiscal quarter, commencing with the fiscal quarter
ended September 30, 2014 to be greater than 4.00 to 1.00.

 

(b)Current Ratio.  Jones Parent will not permit the ratio of (i) consolidated
current assets of Jones Parent and its Consolidated Subsidiaries (including the
unused amount of the total Commitments, but excluding non-cash assets under FAS
133) to (ii) consolidated current liabilities of Jones Parent and its
Consolidated Subsidiaries (excluding (A) non-cash obligations under FAS 133, and
(B) current maturities under this Agreement), as of the last day of each fiscal
quarter, commencing with the fiscal quarter ended September 30, 2014 to be less
than 1.0 to 1.0.

 

Section 9.02Debt.  The Borrower will not, and will not permit any of the
Subsidiary Guarantors to, incur, create, assume or suffer to exist any Debt,
except the following:

 

(a)the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents;

 

(b)Debt of the Borrower or Subsidiary Guarantor under Capital Leases and Debt
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets other than Properties described in clauses (a) — (e) of the
definition of “Oil and Gas Properties” (whether or not constituting purchase
money Debt); provided, however, that the aggregate amount of all such Debt at
any one time outstanding shall not exceed $12,000,000;

 

81

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(c)Debt of the Borrower or Subsidiary Guarantor associated with bonds or surety
obligations (i) required by Governmental Requirements in connection with the
operation of the Oil and Gas Properties or (ii) required in connection with the
performance of contracts and (iii) incurred in the ordinary course of business;

 

(d)endorsements of negotiable instruments for collection in the ordinary course
of business;

 

(e)intercompany Debt between the Borrower and a Subsidiary that is a Subsidiary
Guarantor or between Subsidiaries that are Subsidiary Guarantors; provided that
such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or a Subsidiary Guarantor, and, provided further,
that any such Debt owed by either the Borrower or a Subsidiary Guarantor shall
be subordinated to the Indebtedness on terms set forth in the Guarantee and
Collateral Agreement;

 

(f)Debt in respect of workers’ compensation claims, self-insurance obligations,
bankers’ acceptance and performance and surety bonds provided by the Borrower or
any Subsidiary Guarantor in the ordinary course of business;

 

(g)Debt of the Borrower or Subsidiary Guarantor consisting of obligations to pay
insurance premiums;

 

(h)unsecured Debt of the Borrower or any Subsidiary Guarantor evidenced by
bonds, debentures, notes or other similar instruments (including any Permitted
Refinancing Debt in respect thereof); provided that, (i) the scheduled maturity
date of such Debt shall not be earlier than one year after the Maturity Date,
(ii) such Debt shall not have any amortization or other requirement to purchase,
redeem, retire, defease or otherwise make any payment in respect thereof, other
than at scheduled maturity thereof and mandatory prepayments or puts triggered
upon change in control, sale of all or substantially all assets and certain
asset sales, in each case which are customary with respect to such type of Debt,
(iii) the aggregate principal amount of such Debt shall not exceed $900,000,000,
and (iv) the agreements and instruments governing such Debt shall not contain
(A) any financial maintenance covenants that are more restrictive than those in
this Agreement or any other affirmative or negative covenants that are, taken as
a whole, materially more restrictive than those set forth in this Agreement;
provided that the inclusion of any covenant that is customary with respect to
such type of Debt and that is not found in this Agreement shall not be deemed to
be more restrictive for purposes of this clause (A), (B) any restriction on the
ability of the Borrower or any of its Subsidiaries to amend, modify, restate or
otherwise supplement this Agreement or the other Loan Documents (other than as
to the maximum principal amount of Debt to be incurred hereunder), (C) any
restrictions on the ability of any Subsidiary of the Borrower to guarantee the
Indebtedness to the extent the Indebtedness is permitted thereunder, provided
that a requirement that any such Subsidiary also guarantee such Debt shall not
be deemed to be a violation of this clause (C), or (D) any restrictions on the
ability of any Subsidiary or the Borrower to pledge assets as collateral
security for the Indebtedness to the extent the Indebtedness is permitted
thereunder; and

 

(i)other Debt of the Borrower or Subsidiary Guarantor in an aggregate principal
amount not to exceed $30,000,000 at any one time outstanding.

 

82

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, when calculating the amount of Debt for purposes of
determining compliance with clause (b), (h) or (i) above, such calculation shall
not include any guarantee by a Credit Party in respect of other Debt already
included in such calculation.

 

Section 9.03Liens.  The Borrower will not, and will not permit any of the
Subsidiary Guarantors to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

 

(a)Liens securing the payment of any Indebtedness created pursuant to the
Security Instruments;

 

(b)Excepted Liens;

 

(c)Liens securing Debt permitted under Section 9.02(b); provided that such Liens
do not at any time encumber any property other than the property financed by
such Debt;

 

(d)Liens arising from UCC financing statements filed on a precautionary basis in
respect of operating leases intended by the parties to be true leases (other
than any such leases entered into in violation of this Agreement);

 

(e)Liens on insurance proceeds securing Debt permitted by Section 9.02(g) of
this Agreement; and

 

(f)Liens on Property not constituting collateral for the Indebtedness and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt and other obligations
permitted to be secured under this clause (f)(f) shall not exceed $6,000,000 at
any time outstanding.

 

Section 9.04Dividends, Distributions and Redemptions.  The Borrower will not,
and will not permit any of the Subsidiary Guarantors to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment to its
Equity Interest holders without the prior approval of the Majority Lenders,
except that: (a) the Borrower and each Subsidiary Guarantor may declare and pay
dividends or distributions with respect to their Equity Interests payable solely
in additional Equity Interests of such Person (other than Disqualified Capital
Stock), (b) each Subsidiary may make Restricted Payments to the Borrower and to
any Subsidiaries of the Borrower that are Subsidiary Guarantors, (c)(i) from and
after the Amendment No. 8 Effective Date until March 31, 2015, the Borrower or
such Subsidiary Guarantor may make cash Restricted Payments in an aggregate
amount not to exceed $10,000,000 in respect of repurchases of its Equity
Interests from employees (and their heirs, estates and assigns) or from Jones
Parent in order for Jones Parent to repurchase its Equity Interests from
employees (and their heirs, estates and assigns), and (ii) from and after
April 1, 2015, the Borrower or such Subsidiary Guarantor may make cash
Restricted Payments in respect of repurchases of its Equity Interests from
employees (and their heirs, estates and assigns) or from Jones Parent in order
for Jones Parent to repurchase its Equity Interests from employees (and their
heirs, estates and assigns), in any case under this clause (ii), upon the death,
termination or disability of such employee in an aggregate amount under this
clause (ii) not to exceed an amount equal to (A) $5,000,000 minus (B) the
aggregate amount of cash Restricted Payments made in accordance with sub-clause
(c)(i), and, in any event, such amount shall be no less than $0, (d) the
Borrower may make Permitted

 

83

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Tax Distributions, (e) the Borrower may make Permitted Payments in an aggregate
amount not to exceed $5,000,000 in any fiscal year, and (f) Borrower may declare
and pay cash dividends or distributions to Jones Parent in an aggregate amount
not to exceed $5,000,000 in any fiscal year, so long as after giving effect to
such payment, (i) Liquidity is greater than or equal to 10% of the Borrowing
Base then in effect and (ii) the Total Leverage Ratio, after giving pro forma
effect to such Restricted Payment, is not greater than 3.50 to 1.00.

 

Section 9.05Investments, Loans and Advances.  The Borrower will not, and will
not permit any of the Subsidiary Guarantors to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

 

(a)Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05;

 

(b)Investments made by the Borrower or any Subsidiary Guarantor in the form of
accounts receivable arising in the ordinary course of business;

 

(c)Investments made by the Borrower or any Subsidiary Guarantor in the form of
direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of creation thereof;

 

(d)Investments made by the Borrower or any Subsidiary Guarantor in the form of
commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;

 

(e)Investments made by the Borrower or any Subsidiary Guarantor in the form of
deposits maturing within one year from the date of creation thereof, including
certificates of deposit issued by, any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively; provided that First National Bank of
Albany/Breckenridge shall not be subject to the deposit rating requirement;

 

(f)Investments made by the Borrower or any Subsidiary Guarantor in the form of
deposits in money market funds investing exclusively in Investments described in
Section 9.05(c), Section 9.05(d) or Section 9.05(e);

 

(g)Investments in or to (or, with respect to Guarantees permitted under
Section 9.02, for the benefit of) any other Credit Party;

 

(h)Investments in the form of direct ownership interests in additional Oil and
Gas Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America;

 

84

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(i)Investments in the form of loans or advances to employees, officers,
directors or managers of the Borrower, as the case may be, to the extent that
such Investment is permitted by applicable law, including (to the extent
applicable) Section 402 of the Sarbanes Oxley Act of 2002; provided that the
aggregate outstanding amount of Investments under this Section 9.05(i) shall not
exceed $1,000,000 in the aggregate at any time;

 

(j)Investments in the form of in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any of the Subsidiary Guarantors as a result of a
bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any Lien in favor of the Borrower or any of the
Subsidiary Guarantors; provided that the Borrower shall give the Administrative
Agent prompt written notice in the event that the aggregate amount of all
Investments held at any one time under this Section 9.05(j) exceeds $500,000;

 

(k)Investments in the form of Debt permitted under Section 9.02(e);

 

(l)Investments in the form of Swap Agreements to the extent permitted under
Section 9.16;

 

(m)Investments in connection with the purchase, lease or other acquisition of
tangible assets of any Person, and investments made by such Persons in
connection with the purchase, lease or other acquisition of all or substantially
all of the business of any other Person, or all of the Equity Interests of any
other Person, or any division, line of business or business unit of any other
Person (including by the merger or consolidation of such Person into the
Borrower or any Subsidiary Guarantor); provided that (i) any newly acquired
Subsidiary shall promptly comply with the requirements of Section 8.13(b),
(ii) no Default exists before and after giving effect to such Investment,
(iii) immediately after giving effect to such Investment, Availability is
greater than or equal to the greater of (A) $12,000,000 and (B) 5% of the lesser
of the Aggregate Maximum Credit Amounts and the Borrowing Base then in effect,
and (iv) after giving effect to such Investment, the Borrower shall be in pro
forma compliance with Section 9.01;

 

(n)Investments permitted by Section 9.10 or Section 9.13;

 

(o)Investments by the Borrower or a Subsidiary Guarantor in the Equity Interests
of its Subsidiaries as of the date of this Agreement;

 

(p)Investments by a Credit Party in CPD SPE required under the CPDA; and

 

(q)other Investments made by the Borrower or any Subsidiary Guarantor not to
exceed $35,000,000 in the aggregate at any time.

 

Section 9.06Nature of Business; International Operations.  The Borrower will
not, and will not permit any of the Subsidiary Guarantors to, allow any material
change to be made in the character of their business as an independent oil and
gas exploration and production company.  From and after the date hereof, the
Borrower and the Subsidiary Guarantors will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States.

 

85

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 9.07Proceeds of Loans.  The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by
Section 7.21.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

Section 9.08ERISA Compliance.  Except for such matters which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, the Borrower will not, and will not permit any of the Subsidiary
Guarantors to, at any time:

 

(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.

 

(b)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

 

(c)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, which may
not be terminated by such entities in their sole discretion at any time without
any material liability, including, without limitation, any such plan that is
maintained to provide benefits to former employees of such entities, (other than
benefits mandated by Title I, Part 6 of ERISA and section 4980B of the Code), or
(ii) any employee pension benefit plan, as defined in section 3(2) of ERISA,
that is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

 

Section 9.09Sale or Discount of Receivables.  Except for (a) receivables
obtained by the Borrower or any of the Subsidiary Guarantors out of the ordinary
course of business, (b) the settlement of joint interest billing accounts in the
ordinary course of business, (c) discounts granted to settle collection of
accounts receivable, (d) the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, and (e) the Alpine Releases,
the Borrower will not, and will not permit any of the Subsidiary Guarantors to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

 

Section 9.10Mergers, Etc.  Neither the Borrower nor any of the Guarantors will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its Property to any other Person,
except that (a) any Guarantor may merge into or with or consolidate with the

 

86

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Borrower in a transaction in which the Borrower is the surviving entity, (b) any
Guarantor may merge into or with or consolidate with any other Guarantor,
(c) any Guarantor may dispose of all or substantially all of its Property to the
Borrower or any other Guarantor, and (d) the Borrower or any Subsidiary
Guarantor may engage in any acquisition to the extent permitted under
Section 9.05.

 

Section 9.11Sale of Properties.  The Borrower will not, and will not permit any
of the Subsidiary Guarantors to, sell, assign, farm-out, convey or otherwise
transfer (each, a “Disposition”) any Property except for:

 

(a)the sale of Hydrocarbons and seismic data (other than such data pertaining to
proved Oil and Gas Properties evaluated in the most recent Reserve Report) in
the ordinary course of business;

 

(b)Dispositions of undeveloped acreage, including undeveloped acreage of the
Credit Parties under any farmout agreements not included in the most recent
Reserve Report, and assignments in connection with such farmouts and transfers;

 

(c)the sale or transfer or abandonment of obsolete, worn-out or surplus
equipment that is no longer necessary for the business of the Borrower or such
Subsidiary Guarantor or is replaced by equipment of at least comparable value
and use;

 

(d)the Disposition of any Oil and Gas Property or any interest therein or any
Subsidiary owning Oil and Gas Properties; provided that (i) in the case of any
such Disposition other than a Specified Disposition (as defined below), at least
75% of the consideration received in respect of such Disposition shall be cash
(it being understood that for purposes of calculating such 75% for purposes of
this clause (i) only, any securities, notes or other consideration received by
the Borrower or any Subsidiary Guarantor in respect of such Disposition that
could reasonably be expected to be converted into cash within 90 days after such
Disposition and which are, within such 90 day period, converted by the Borrower
or such Subsidiary Guarantor into cash shall be deemed to be cash for purposes
of this clause (i) to the extent of the cash received in such conversion);
(ii) in the case of any Specified Disposition, the cash consideration received
in respect of such Disposition shall be at least equal to the greater of (A) 75%
of the total consideration received in respect of such Disposition and (B) the
value attributed to the Oil and Gas Properties subject to such Specified
Disposition, if any, in the then effective Borrowing Base; (iii) the
consideration received in respect of such Disposition shall be equal to or
greater than the fair market value of the Oil and Gas Property, interest therein
or Subsidiary subject of such Disposition (as reasonably determined by the
Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer certifying to that effect),
(iv) the Borrowing Base shall be reduced to the extent required under
Section 2.07(e)(ii) (any such Disposition for which there is such a Borrowing
Base reduction being referred to herein as a “Specified Disposition”), and
(v) if any such Disposition is of a Subsidiary owning Oil and Gas Properties,
such Disposition shall include all the Equity Interests of such Subsidiary;

 

(e)Dispositions of Property by any Credit Party to any other Credit Party;

 

87

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(f)Dispositions to the extent permitted by Sections Section 9.03, Section 9.04,
Section 9.05 and Section 9.10;

 

(g)Asset Swaps;

 

(h)use of cash and cash equivalents for transactions not expressly prohibited
hereunder;

 

(i)Dispositions consisting of the licensing or sublicensing of intellectual
property and licenses, leases or subleases of other Property (other than Oil and
Gas Properties);

 

(j)cancellations of intercompany Debt between or among Credit Parties;

 

(k)Dispositions of Property required under the CPDA; and

 

(l)Disposition of Property not otherwise permitted in the preceding clauses of
this Section 9.11); provided that, (i) such Disposition is not of any Property
described in clauses (a) — (e) of the definition of “Oil and Gas Properties” in
Section 1.02 of this Agreement, and (ii) the fair market value of all Property
disposed of pursuant to this Section 9.11(l) shall not exceed $23,000,000.

 

Section 9.12Transactions with Affiliates.  The Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided that this Section shall not
apply to: (a) transactions among the Credit Parties; (b) transactions among one
or more Credit Parties and CPD SPE pursuant to the CPDA; (c) any Restricted
Payment to the extent permitted by Section 9.04; (d) with respect to any Person
serving as an officer, director, employee or consultant of the Borrower or any
Subsidiary Guarantor (i) the payment of reasonable compensation, benefits or
indemnification liabilities in connection with his or her services in such
capacity, (ii) the making of advances for travel or other business expenses in
the ordinary course of business or (iii) such Person’s participation in any
benefit or compensation plan; (e) Investments to the extent permitted under
Section 9.05(i), (k), (o) or (p), and Investments to the extent permitted by
Section 9.13; and (f) the payment of Acquisition Related Costs.

 

Section 9.13Subsidiaries.  The Borrower will not, and will not permit any of the
Subsidiary Guarantors to, create or acquire any additional Subsidiaries, unless
the Borrower promptly, but, in any event, no later than 30 days after such
formation or acquisition of any such Subsidiary (or such later date as may be
acceptable to the Administrative Agent), gives written notice to the
Administrative Agent of such creation or acquisition and complies with
Section 8.13(b).  The Borrower shall have no Foreign Subsidiaries, unless
permitted by the Administrative Agent.  The Borrower shall not have any
Subsidiary other than Subsidiaries all of the Equity Interests of which are
owned, directly or indirectly, by the Borrower.

 

Section 9.14Negative Pledge Agreements; Dividend Restrictions.  The Borrower
will not, and will not permit any of the Subsidiary Guarantors to, incur, assume
or suffer to exist any contract, agreement or understanding (other than this
Agreement or the Security Instruments)

 

88

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

which in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Subsidiary from paying dividends or
making distributions to the Borrower or any Subsidiary Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, that the foregoing shall not prevent (a) restrictions on the transfer
of Equity Interests in joint ventures, (b) customary non-assignment provisions
in leases, licenses, permits and other agreements entered into in the ordinary
course of business, (c) in connection with any Disposition of Property permitted
hereunder, any restriction with respect to such Property imposed under the
agreement or agreements governing such Disposition, (d) restrictions imposed by
any Governmental Authority or under any Governmental Requirement, (e) any
restriction imposed on the granting, conveying, creation or imposition of any
Lien on any Property of a Credit Party imposed by any contract, agreement or
understanding related to the Liens permitted under clause (c), (e) or (f) of
Section 9.03 so long as such restriction only applies to the Property permitted
under such clauses to be encumbered by such Liens, (f) Lien restrictions imposed
by any contract, agreement or understanding related to Debt permitted under
Section 9.02(h) to the extent relating to the amount of Indebtedness permitted
to be secured by Liens thereunder, and (g) any provision contained in any
contract, agreement or understanding related to Debt permitted under
Section 9.02(h) specifying that dividends or distributions paid by any
Subsidiary to holders of its Equity Interests shall be paid on a pro rata basis.

 

Section 9.15Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower will
not, and will not permit any of the Subsidiary Guarantors to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any of the Subsidiary Guarantors that would
require the Borrower or any of the Subsidiary Guarantors to deliver Hydrocarbons
at some future time without then or thereafter receiving full payment therefor
to exceed 500,000 Mcf of gas (on an Mcf equivalent basis) in the aggregate.

 

Section 9.16Swap Agreements.

 

(a)Commodity Swap Agreements.

 

(i)Incurrence.  Subject to the additional limitation in
Section 9.16(a)(ii)(B) below, the Borrower will not, and will not permit any of
the Subsidiary Guarantors to, enter into any Swap Agreement in respect of
commodities other than such Swap Agreements entered into with Approved
Counterparties and not for speculative purposes and with a duration no longer
than five years from the date the applicable Swap Agreement is entered into;
provided that, the Hedged Volume in any month, determined at the time such Swap
Agreement is entered into and after giving effect thereto (the “Measurement
Date”), shall not exceed for each month during the period during which such Swap
Agreement is in effect, the greater of (A) 100% of the anticipated projected
production from proved, developed, producing Oil and Gas Properties set forth in
the most recently delivered Reserve Report (subject to the following sentence),
and (B) volumes set forth in the grid below for the applicable period as
determined (subject to the following sentence) by reference to the Reserve
Report most recently delivered to the Administrative Agent:

 

89

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Volumes Covered by Swap
Agreements

 

Applicable Period Covered By Swap
Agreements

85% of the anticipated projected production from proved Oil and Gas Properties

 

First 24 months after the Measurement Date

 

 

 

75% of the anticipated projected production from proved Oil and Gas Properties

 

Months 25 – 60 after the Measurement Date

 

For purposes of entering into or maintaining Swap Agreement trades or
transactions under this Section 9.16(a)(i), forecasts of reasonably anticipated
production from the Borrower’s and its Subsidiaries’ proved Oil and Gas
Properties as set forth on the most recent Reserve Report delivered pursuant to
the terms of this Agreement shall be revised to account for any increase or
decrease therein anticipated because of information obtained by the Borrower or
any of its Subsidiaries subsequent to the publication of such Reserve Report
including the Borrower’s or any of its Subsidiaries’ internal forecasts of
production decline rates for existing wells and additions to or deletions from
anticipated future production from new wells and completed acquisitions coming
on stream or failing to come on stream.

 

(ii)Maintenance.  If, after the end of any calendar month, commencing with the
calendar month ending October 31, 2014, the Borrower determines that the Hedged
Volume for such calendar month exceeded the Actual Production Volume for such
month, then (A) the Borrower shall (1) promptly notify the Administrative Agent
(but in any event within 21 days of such month end), and (2) if requested by the
Administrative Agent, within 30 days after such request, effect (or cause the
applicable Subsidiary Guarantor to effect) such Swap Terminations to the extent
necessary to cause the Hedged Volume not to exceed 100% of reasonably
anticipated projected production from Oil and Gas Properties of the Borrower and
its Subsidiaries for the succeeding calendar months; and (B) as to any
particular commodity (including substitutes therefor as provided in the
penultimate sentence of this Section 9.16(a)) which is over-hedged for any
calendar month, the Borrower will not, and will not permit any of the Subsidiary
Guarantors to, enter into any Swap Agreement in respect of such commodity until
the Borrower is in compliance with each of the requirements in the immediately
preceding clause (A) or the Administrative Agent otherwise consents.

 

The requirements in clauses (i) and (ii) of this Section 9.16(a) (x) shall be
determined with volumes of oil, volumes of gas and volumes of natural gas
liquids calculated separately and (y) shall not apply to basis differential
swaps on volumes already hedged pursuant to other Swap Agreements or to put
options and price floors (including floors embedded in participating swaps or
other similar transactions to the extent not offset by calls) for Hydrocarbons
with respect to which the Borrower or any Subsidiary Guarantor is the buyer of
such put options or price floors.  Furthermore, so long as the Borrower and the
Subsidiary Guarantors properly identify and consistently report such Swap
Agreements in the production reports required under Section 8.01(m), the
Borrower may utilize Swap Agreements covering crude oil as a substitute for
hedging natural gas liquids on an Economic BOE (as defined below) basis;
provided that, (A) in

 

90

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

determining compliance with Section 9.16(a)(i) above, the Borrower shall use the
Economic BOE in effect at the time the Swap Agreement is entered into and (B) in
determining compliance with Section 9.16(a)(ii) above, the Borrower shall use
the Economic BOE in effect at the time of calculation (and not at the time the
applicable Swap Agreement was entered into).  “Economic BOE” means the volume of
crude oil (measured in barrels) of the Borrower’s and Subsidiary Guarantors’
production that has the equivalent value (in dollars) to one barrel of natural
gas liquids of the Borrower’s and Subsidiary Guarantors’ production as
determined on a trailing twelve month basis.

 

(b)Interest Swap Agreements.  The Borrower will not, and will not permit any of
the Subsidiary Guarantors to, enter into any Swap Agreement in respect of
interest rates other than such Swap Agreements (i) with an Approved
Counterparty, (ii) with a duration that does not extend beyond the Maturity Date
and (iii) which effectively convert interest rates from floating to fixed, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and the Subsidiary Guarantors then in effect effectively converting
interest rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate, using the same index used to determine floating rates of
interest on the indebtedness to be hedged.

 

(c)Limitations.  Notwithstanding anything herein to the contrary, in no event
shall any Swap Agreement contain any requirement, agreement or covenant for the
Borrower or any of the Subsidiary Guarantors to post collateral (including a
letter of credit) or margin to secure their obligations under such Swap
Agreement or to cover market exposures; provided that, this clause (c) shall not
prevent a Hedge Bank from requiring the obligations under its Swap Agreement
with any Credit Party to be secured by the Liens granted to the Administrative
Agent under the Security Instruments pursuant to such Security Instruments.

 

(d)Acquisition Swap Agreements.

 

(i)Notwithstanding anything in Section 9.16(a) to the contrary but subject to
clause (iii) below, the Borrower and each Subsidiary Guarantor may enter into
commodity Swap Agreements with an Approved Counterparty having notional volumes
in excess of the amounts set forth in Section 9.16(a)(i) (such Swap Agreements
being “Acquisition Swap Agreements”) in anticipation of the acquisition of Oil
and Gas Properties in a transaction not prohibited by this Agreement (any such
Oil and Gas Properties being referred to herein as the “Target Oil and Gas
Properties” and any such acquisition being referred to herein as a “Subject
Acquisition”) if (x) the Borrower or such Subsidiary Guarantor, as applicable,
has entered into a definitive purchase and sale agreement for such Target Oil
and Gas Properties, (y) the tenor of any such Acquisition Swap Agreement does
not exceed a period of beginning on the expected closing date of such Subject
Acquisition equal to the remainder of the calendar year in which such
Acquisition Swap Agreements are entered into plus the next 5 calendar years and
(z) the aggregate notional volume of commodities covered under all of the
Acquisition Swap Agreements with respect to any Subject Acquisition in any
month, determined on the Measurement Date with respect thereto, shall not exceed
for each month during the period during which such Acquisition Swap Agreement is
in effect, the greater of (A) 100% of the Projected Target Property PDP Volumes
and (B) the volumes set forth in the grid below for the applicable period as
determined by the Borrower’s internal engineers as proved reserves:

 

91

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Volumes Covered by
Acquisition Swap Agreements

 

Applicable Period Covered by
Acquisition Swap Agreements

85% of the anticipated projected production from proved Target Oil and Gas
Properties

 

First 24 months after acquisition of Target Oil and Gas Properties

 

 

 

75% of the anticipated projected production from proved Target Oil and Gas
Properties

 

Months 25 – 60 after acquisition of Target Oil and Gas Properties

 

The requirements in this clause (i) shall (x) be determined with volumes of oil,
volumes of gas and volumes of natural gas liquids calculated separately and
(y) not apply to basis differential swaps on volumes already hedged pursuant to
other Acquisition Swap Agreements or to put options and price floors (including
floors embedded in participating swaps or other similar transactions to the
extent not offset by calls) for Hydrocarbons with respect to which the Borrower
or any Subsidiary Guarantor is the buyer of such put options or price floors.

 

(ii)Subject to the terms of clause (iii) below, with respect to Target Oil and
Gas Properties, (x) the aggregate notional volume of commodities covered under
all Acquisition Swap Agreements with respect to such Target Oil and Gas
Properties shall not be included in any determination of “Hedged Volume” for
purposes of determining compliance with Section 9.16(a) above, and (y) actual
volumes of production from such Target Oil and Gas Properties shall not be
included in any calculation of “Actual Production Volumes” for purposes of
determining compliance with Section 9.16(a) above.

 

(iii)With respect to each Subject Acquisition, from and after the earlier to
occur of (A) the consummation of such Subject Acquisition and (B) the 90th day
after the date on which the definitive purchase and sale agreement for such
Subject Acquisition was entered into by the Borrower or any Guarantor, the
Borrower shall be required to comply with Section 9.16(a) without giving effect
to any of the provisions of clause (ii) above; provided that (x) if such Subject
Acquisition is not consummated on or before the 90th day after the date on which
the definitive purchase and sale agreement for such Subject Acquisition was
entered into, any Reserve Report containing information with respect to the
Target Oil and Gas Properties shall be deemed not to include such information
and (y) if such Subject Acquisition is consummated on or before the 90th day
after the date on which the definitive purchase and sale agreement for such
Subject Acquisition was entered into, the actual volumes of production from the
Target Oil and Gas Properties shall be fully taken into account for purposes of
calculating Actual Production Volumes as if such Subject Acquisition had been
consummated on the first day of the three-month period covered by the
Quarter-End Production Report most recently delivered prior to the consummation
of such Subject Acquisition pursuant to Section 8.01(m).

 

92

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 9.17Change in Business; Corporate Structure; Accounting Change.

 

(a)Each of the Borrower and the Subsidiary Guarantors shall not, and shall not
permit any Subsidiary to, engage in any business or activity other than (i) the
business of the exploration for, and development, acquisition, and the
production of Oil and Gas Properties, (ii) the business of marketing,
processing, treating, gathering, and upstream transportation of Oil and Gas
Properties produced by the Borrower and its Subsidiaries; (iii) developing raw
land acquired or leased by the Borrower or its Subsidiaries in conjunction with
the activities described in clause (i) or (ii) above, and remediating such land
for resale; and (iv) the business of providing services to support any of the
Borrower’s or its Subsidiary’s activities described in clause (i), (ii) or
(iii) above.  The Borrower and Jones Parent shall not, and shall not permit any
Subsidiary to engage in any activity or business, or acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties or businesses, in any event, which are
not located within the geographical boundaries of the United States or the
offshore area in the Gulf of Mexico over which the United States of America
asserts jurisdiction.

 

(b)Each of the Borrower and the Guarantors shall not, and shall not permit any
Subsidiary to, alter, amend or modify in any manner materially adverse to the
Lenders any of its Organizational Documents.  In any event, the Borrower shall
not permit any Subsidiary to (i) if such Subsidiary is a limited liability
company, amend its limited liability company agreement to “opt in” to “security”
status in accordance with Section 8.103 of the UCC or (ii) evidence its Equity
Interests with a certificate without, in each case, the prior consent of the
Administrative Agent.

 

(c)Except as set forth in Section 1.05, the Borrower and the Guarantors shall
not, and shall not permit any Subsidiary to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrower or of any Subsidiary.

 

Section 9.18Parent Company.  Jones Parent shall not (i) hold any assets,
(ii) incur, create, assume, or suffer to exist any Debt or any other liability
or obligation, (iii) create, make or enter into any Investment or (iv) engage in
any other activity or operation other than:

 

(a)its ownership of Equity Interests in the Borrower and the activities of a
passive holding company and assets and operations incidental thereto (including
the maintenance of cash and reserves for the payment of Taxes, franchises, and
other operational costs and expenses);

 

(b)participating in Tax, accounting and other administrative matters related to
Jones Parent, the Borrower and its Subsidiaries;

 

(c)performance of its obligations under or in connection with its organizational
documents or the Loan Documents;

 

(d)providing usual and customary indemnification to its officers and directors;

 

93

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(e)the issuance and sale of its Equity Interests and repurchases thereof, and
activities incidental thereto;

 

(f)the making of Investments in and contributions to the Borrower or any
Subsidiary thereof;

 

(g)the making of dividends or distributions in return of capital to the holders
of its Equity Interests;

 

(h)the incurrence of liabilities imposed by law, including Tax liabilities and
other liabilities incidental to its existence and business and activities
permitted hereunder;

 

(i)the incurrence of liabilities and exercise of rights under, and the
performance of obligations pursuant to, (x) the EOG PSA, (y) the Sabine Parent
Guaranty and, (z) with the prior written consent of the Administrative Agent
(which shall not be unreasonably withheld), any other guarantee of a similar
scope and nature of obligations of a Credit Party (other than obligations
constituting Debt) under an acquisition agreement evidencing an acquisition that
is permitted hereunder;

 

(j)the incurrence of liabilities and exercise of rights under, and the
performance of obligations pursuant to, the Tax Receivable Agreement;

 

(k)performance of its obligations under or in connection with the Exchange
Agreement;

 

(l)its guarantee of any Debt permitted under Section 9.02; and

 

(m)(x) ownership of other assets not to exceed $5,000,000 in the aggregate and
(y) incurrences of Debt or other obligations not to exceed $5,000,000 in the
aggregate at any time outstanding. Notwithstanding the foregoing, (A) nothing
contained in this Section 9.18 shall be construed as a consent to, or amendment
or waiver of, any covenant, restriction, prohibition, limitation, condition or
other term that is provided for in any other provision under this Agreement or
any other Loan Document, including, but not limited to, the limitations on the
Borrower and the Guarantors under the other provisions of this Article IX, and
(B) Jones Parent will not create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired) other than Liens granted
under the Security Instruments and Excepted Liens arising in the ordinary course
of business.

 

Section 9.19Sanctions; FCPA.

 

(a)Neither the Borrower nor Jones Parent shall, directly or indirectly, use the
proceeds of the Advances, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Restricted Party, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions Laws, or (ii) in any other manner that would result in a

 

94

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

violation of Sanctions Laws by Jones Parent, the Borrower or any Subsidiary or
Affiliate of Jones Parent or the Borrower.

 

(b)No part of the proceeds of the Advances shall be used, directly or
indirectly, by Jones Parent, the Borrower or any Subsidiary or Affiliate of
Jones Parent or the Borrower in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of the Foreign Corrupt Practices Act of 1977,
as amended, or any other applicable anti-corruption law.

 

(c)Jones Parent and the Borrower shall maintain in effect policies and
procedures intended to promote compliance by Jones Parent, the Borrower, their
respective Subsidiaries, and each of the foregoing’s directors, officers,
employees, and agents with the Sanctions Laws, the Foreign Corrupt Practices Act
of 1977, as amended, and any other applicable anti-corruption laws.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

 

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.

 

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.

 

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Guarantors in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made (except that such materiality
qualifier shall not be applicable to any representation or warranty that already
is qualified or modified by materiality in the text thereof).

 

(d)the Borrower or any of the Guarantors shall fail to observe or perform any
applicable covenant, condition or agreement contained in Section 8.01(l) (as to
its name or state of organization), Section 8.01(o), Section 8.02, Section 8.03
(with respect to its legal existence), Section 8.09(a), Section 8.15, or in
ARTICLE IX.

 

(e)the Borrower or any of the Guarantors shall fail to observe or perform any
applicable covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan

 

95

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (A) notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender) or
(B) a Responsible Officer of the Borrower or applicable Guarantor otherwise
becoming aware of such default.

 

(f)the Borrower or any of the Guarantors shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, after the
expiration of any applicable period of grace and/or notice and cure.

 

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any of the Guarantors to
make an offer in respect thereof, after the expiration of any applicable period
of grace and/or notice and cure; provided that this clause (h) shall not apply
to secured Debt permitted under Section 9.02(c) that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness.

 

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower, Jones Parent, or any Guarantor or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower, Jones Parent, or any Guarantor or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered.

 

(i)the Borrower, Jones Parent, or any Guarantor shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, Jones Parent, or any Guarantor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

 

(j)the Borrower, Jones Parent, or any Guarantor shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.

 

(k)(i) one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (to the extent not covered by a sound and reputable
independent third party insurance as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have,

 

96

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, in each case, shall be rendered against the Borrower,
Jones Parent, or any Guarantor and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower, Jones Parent, or any Guarantor to enforce
any such judgment.

 

(l)any Loan Document after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms against the
Borrower, Jones Parent, or a Guarantor party thereto or shall be repudiated by
any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any of the collateral purported to be covered thereby,
except (i) to the extent permitted by the terms of this Agreement or such other
Loan Document, or (ii) with respect to collateral the aggregate value of which,
for all such collateral, does not exceed at any time, $10,000,000, or the
Borrower, Jones Parent, any Guarantor or any Affiliate shall so state in
writing.

 

(m)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower in an
aggregate amount exceeding $35,000,000 in any calendar year, (ii) a Plan that is
intended to be qualified under section 401(a) of the Code shall lose its
qualified status and such event could reasonably be expected to have a Material
Adverse Effect, or (iii) the Borrower, a Subsidiary Guarantor or any ERISA
Affiliate shall engage in any “prohibited transaction,” as described in section
406 of ERISA or in section 4975 of the Code, involving any Plan and such event,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(n)a Change in Control shall occur.

 

Section 10.02Remedies.

 

(a)In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Notes and the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 10.01(h), Section 10.01(i) or 
Section 10.01(j), the Commitments shall automatically terminate and the Notes
and the principal of the

 

97

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

 

(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

(c)All proceeds realized from the liquidation or other disposition of collateral
or otherwise received after maturity of the Notes, whether by acceleration or
otherwise, shall be applied:

 

(i)first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

 

(ii)second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders
under the Loan Documents;

 

(iii)third, pro rata to payment of accrued interest on the Loans;

 

(iv)fourth, pro rata to payment of principal outstanding on the Loans, Bank
Product Obligations owing to any Lender or any Affiliate thereof, and Hedge
Obligations owing to a Hedge Bank;

 

(v)fifth, pro rata to any other Indebtedness;

 

(vi)sixth, to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure; and

 

(vii)seventh, any excess, after all of the Indebtedness shall have been paid in
full in cash (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made as of the time of
determination), shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but at the discretion of the
Administrative Agent and to the extent not prohibited under applicable law,
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Indebtedness otherwise set forth above in
this clause (c) assuming that, solely for purposes of such
adjustments, Indebtedness includes Excluded Swap Obligations.

 

98

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

ARTICLE XI
The Administrative Agent

 

Section 11.01Appointment; Powers.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 11.02Duties and Obligations of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law; rather, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties), (b) the Administrative Agent shall have no
duty to take any discretionary action or exercise any discretionary powers,
except as provided in Section 11.03, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any Guarantor that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and the Guarantors, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

 

99

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 11.03Action by Administrative Agent.  The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Required
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such
action.  The instructions as aforesaid and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders.  If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and the Borrower,
the Lenders and the Issuing Bank hereby waive the right to dispute the
Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the

 

100

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this ARTICLE XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 11.06Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed at any time with or without cause by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal as the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Section 11.07Administrative Agent as Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any of the Guarantors or other Affiliate thereof as if it were
not the Administrative Agent hereunder.

 

Section 11.08No Reliance.

 

(a)Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is a party.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Borrower or any Guarantor of this

 

101

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or any
Guarantor.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, neither the Administrative Agent nor the Arranger shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of the Administrative
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Bracewell & Giuliani LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

(b)The Lenders acknowledge that the Administrative Agent and the Arranger are
acting solely in administrative capacities with respect to structuring and
syndication of this facility and have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their
administrative duties, responsibilities and liabilities specifically as set
forth in the Loan Documents and in their capacity as Lenders hereunder.  In
structuring, arranging or syndicating this Agreement, each Lender acknowledges
that the Administrative Agent and the Arranger may be an agent or lender under
these Notes, other loans or other securities and waives any existing or future
conflicts of interest associated with their role in such other debt
instruments.  If in the administration of this facility or any other debt
instrument, the Administrative Agent determines (or is given written notice by
any Lender that a conflict exists), then it shall eliminate such conflict within
ninety (90) days or resign pursuant to Section 11.06 and shall have no liability
for action taken or not taken while such conflict existed.

 

Section 11.09Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, Jones Parent, or any Guarantor,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

102

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10Authority of Administrative Agent to Release Collateral and Liens.

 

(a)Each Lender, the Issuing Bank and each other Secured Party (by their
acceptance of the benefits of any Lien encumbering the Mortgaged Property)
hereby authorizes the Administrative Agent to release any collateral that is
permitted to be sold or released pursuant to the terms of the Loan
Documents.  Each Lender, the Issuing Bank and each other Secured Party (by their
acceptance of the benefits of any Lien encumbering the Mortgaged Property)
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan
Documents.  Upon the request of the Administrative Agent at any time, the
Secured Parties will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section 11.10.

 

(b)Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranties, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Instruments may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Loan
Documents.  By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

 

Section 11.11The Arranger; Other Agents.  Neither the Arranger nor any of the
Co-Syndication Agents nor any of the Co-Documentation Agents identified on the
cover page to this Agreement shall have any duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
respective duties, responsibilities and liabilities in their respective
capacities as a Lender hereunder.

 

103

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

ARTICLE XII
Miscellaneous

 

Section 12.01Notices.

 

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)if to the Borrower, to it at:

 

Jones Energy Holdings, LLC
807 Las Cimas Parkway, Suite 350
Austin, Texas  78746
Attention: Robert J. Brooks, Chief Financial Officer
Facsimile:  (512) 328-5394

 

(ii)if to the Administrative Agent or the Issuing Bank, to it at

 

Wells Fargo Bank, National Association
1740 Broadway, MAC C7300-034
Denver, Colorado 80209
Phone:   303.863.5938
Fax:       303.863.5533
Attn: Dave McEvoy

 

with a copy to:

 

Wells Fargo Bank, National Association
1000 Louisiana, 9th Floor, MAC T5002-090
Houston, Texas 77002
Fax:      713.739.1087
Attn: Paul Squires

 

with a copy to the Administrative Agent at the address noted above.

 

(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by

 

104

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

Section 12.02Waivers; Amendments.

 

(a)No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment or the Maximum Credit Amount of any Lender without
the written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of each Lender, decrease or maintain the Borrowing Base without
the consent of the Required Lenders, or modify Section 2.07 in any manner
adverse to the Lenders without the consent of each Lender (other than a
Defaulting Lender); provided that, any waiver, amendment or modification of
Section 2.07(e)(i) may be effected with the consent of the Required Lenders,
(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Indebtedness hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby in a manner adverse to any Lender,
without the written consent of such Lender, (vi) waive or

 

105

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

amend Section 3.04(c), Section 6.01 or Section 10.02(c), without the written
consent of each Lender (other than a Defaulting Lender), (vii) release any
Guarantor (except as set forth in the Guarantee and Collateral Agreement),
release all or substantially all of the collateral (other than as provided in
Section 11.10), or reduce the percentage set forth in Section 8.13(a) to less
than 80%, without the written consent of each Lender (other than a Defaulting
Lender), or (viii) change any of the provisions of this Section 12.02(b) or the
definitions of “Required Lenders” or “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender (other than a Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, or the Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent, or the Issuing Bank, as the case may be.  Notwithstanding
the foregoing, any supplement to Schedule 7.14 (Subsidiaries) or Schedule 7.15
(Locations of Business and Offices) shall be effective simply by delivering to
the Administrative Agent a supplemental schedule clearly marked as such and,
upon receipt, the Administrative Agent will promptly deliver a copy thereof to
the Lenders.

 

Section 12.03Expenses, Indemnity; Damage Waiver.

 

(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, and other charges
(other than Taxes, which are addressed in Section 5.03(b)) incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iv) all out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including, without
limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)THE BORROWER SHALL, AND DOES HEREBY, INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ARRANGER, THE ISSUING BANK AND EACH

 

106

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE (WHETHER ASSERTED BY
ANY THIRD PARTY OR BY THE BORROWER OR ANY OTHER CREDIT PARTY) AND ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF THE GUARANTORS TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY OF THE GUARANTORS SET
FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR
CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION,
(A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE GUARANTORS BY THE BORROWER
AND THE GUARANTORS, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF THE GUARANTORS OR ANY OF
THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY OF THE GUARANTORS WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY OF THE GUARANTORS, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY
OF THE GUARANTORS OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR

 

107

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY OF THE GUARANTORS OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF THE GUARANTORS, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWER OR ANY OF THE GUARANTORS, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING, IN EACH
CASE, RELATING TO ANY OF THE FOREGOING, AND IN EACH CASE, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT (I) SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (II) SUCH
CLAIMS (OTHER THAN CLAIMS AGAINST OR BY THE ADMINISTRATIVE AGENT, THE ARRANGER,
OR THE ISSUING BANK) ARE SOLELY BETWEEN INDEMNITEES SO LONG AS SUCH CLAIM DOES
NOT INVOLVE, OR RESULT FROM, AN ACTION OR INACTION BY THE BORROWER OR ANY
RELATED PARTY OF THE BORROWER, IN EACH CASE OF THE FOREGOING CLAUSES (I), AND
(II), AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

 

Notwithstanding anything to the contrary in this Section 12.03(b), under no
circumstances shall the provisions of this Section 12.03(b) be construed to
cover any expenses not otherwise reimbursable under Section 12.03(a).  This
Section 12.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Arranger or the Issuing Bank under
Section 12.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, the Arranger or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Arranger or the Issuing Bank in its
capacity as such.

 

108

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

(e)All amounts due under this Section 12.03 shall be payable not later than
three days after written demand therefor.

 

Section 12.04Successors and Assigns.

 

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04 or as required under Section 5.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, it being understood that the Borrower
may withhold its consent to any such assignment if such assignment would result
in a “Termination Event” or an “Event of Default” or a similar event under any
Swap Agreement to which the assignor or any Affiliate of the assignor is a party
and such “Termination Event,” “Event of Default” or similar event would result
in an Event of Default under Section 10.01(g) of this Agreement (and such
withholding of consent shall be deemed to be reasonable)) of:

 

(A)the Borrower, provided that (i) no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
or if an Event of Default has occurred and is continuing; and (ii) the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 days after
having received notice thereof; and

 

109

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

 

(ii)Assignments shall be subject to the following additional conditions:

 

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment and
subject to any applicable requirements thereof).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans and reimbursement obligations with respect to LC
Disbursements owing to, each Lender

 

110

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

 

pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

 

(c)Any Lender may, without the consent of the Borrower, the Administrative Agent
or the Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) such Lender shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register that contains the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans, Commitments and other obligations under the Loan Documents (the
“Participant Register”), but such Lender shall not have any obligation to
disclose all or a portion of such register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitment, Loan, Letter of Credit or other obligation under the Loan Documents)
to any Person other than if necessary to establish that a Commitment, Loan,
Letter of Credit or other obligation under the Loan Documents is in registered
form for Tax purposes.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the requirements and

 

111

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

limitations therein, including the requirements under Section 5.03(e) and
Section 5.03(f) (it being understood that the documentation required under
Section 5.03(e) and Section 5.03(f) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.04(b); provided that such Participant
(A) agrees to be subject to the provisions of Section 5.04 as if it were an
assignee under Section 12.04(b); and (B) shall not be entitled to receive any
greater payment under Section 5.01 or Section 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.04(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender.

 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this (d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower or any Guarantor to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

 

Section 12.05Survival; Revival; Reinstatement.

 

(a)All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

112

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

(b)To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

Section 12.06Counterparts; Integration; Effectiveness.

 

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.

 

(c)This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
mail (i.e. PDF) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.07Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Guarantor against any of and all the obligations of the Borrower or any
Guarantor owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured.  The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

113

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT OR THE NOTES.

 

(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.

 

(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION Section 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION Section 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED, THAT, FOR THE AVOIDANCE OF DOUBT, NOTHING
CONTAINED IN THIS CLAUSE (ii) SHALL LIMIT ANY CREDIT PARTY’S INDEMNIFICATION

 

114

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

OBLIGATIONS TO THE EXTENT SET FORTH IN SECTION Section 12.03(b) ABOVE TO THE
EXTENT SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARE INCLUDED IN
ANY THIRD PARTY CLAIM IN CONNECTION WITH WHICH SUCH INDEMNITEE IS OTHERWISE
ENTITLED TO INDEMNIFICATION HEREUNDER; (iii) CERTIFIES THAT NO PARTY HERETO NOR
ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION Section 12.09.

 

Section 12.10Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower’s or any of its Subsidiaries’ businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
hereby deemed at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

115

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 12.12Interest Rate Limitation.  It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to
it.  Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination), refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination), refunded by such
Lender to the Borrower).  All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in
effect.  Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

116

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 12.13EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14Collateral Matters; Swap Agreements.

 

(a)The benefit of the Security Instruments and of the provisions of this
Agreement relating to any collateral securing the Indebtedness shall also extend
to and be available to Hedge Banks on a pro rata basis in respect of any Hedge
Obligations (to the extent limited in the definition thereof) and to the Lenders
and their respective Affiliates on a pro rata basis in respect of any Bank
Product Obligations.  No Lender or any Affiliate of a Lender shall have any
voting rights under any Loan Document as a result of the existence of such Hedge
Obligations or such Bank Production Obligations.  No Lender or any Affiliate of
a Lender, in its capacity as a Hedge Bank or as the provider of Bank Products,
that obtains the benefits of any Guarantee and Collateral Agreement or any
Security Instrument by virtue of the provisions hereof or of any Guarantee and
Collateral Agreement or any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder (including
under Section 12.02) or under any other Loan Document or otherwise in respect of
any collateral or Mortgaged Property (including the release or impairment of any
collateral or Mortgaged Property) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, no Hedge Obligations and no Bank Product Obligations shall
be Indebtedness hereunder or under any other Loan Document or “Indebtedness” as
defined in any Loan Documents after all Commitments have terminated or expired,
all Indebtedness (other than Hedge Obligations, Bank Product Obligations and
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination) have been paid in
full in cash and all Letters of Credit have expired or terminated or the LC
Exposure has been cash collateralized (or as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made) as provided for herein.

 

117

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

Section 12.15No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, the Issuing Bank
or any Lender for any reason whatsoever.  There are no third party
beneficiaries.

 

Section 12.16USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
other Credit Party, which information includes the name and address of the
Borrower, each other Credit Party and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

Section 12.17Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 12.17 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 12.17, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Security Termination (as
defined in the Guarantee and Collateral Agreement) has occurred.  Each Qualified
ECP Guarantor intends that this Section 12.17 constitute, and this Section 12.17
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 12.18Flood Insurance Regulations.  Wells Fargo has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation and regulatory requirements (the “Flood Laws”).  If applicable,
Wells Fargo, as administrative agent, will post on the applicable electronic
platform (or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Laws; however, Wells Fargo reminds each Lender and
Participant that, pursuant to the Flood Laws, each federally regulated lender
(whether acting as a Lender or Participant) is responsible for assuring its own
compliance with the Flood Laws.

 

Section 12.19No Advisory or Fiduciary Responsibility.  In connection with all
aspects of any transaction contemplated herein, the Borrower acknowledges and
agrees that: (i) this Agreement and any transaction contemplated herein
constitute an arm’s-length commercial transaction between the Borrower and its
affiliates, on the one hand, and the Secured Parties, on the other hand, and the
Borrower is capable of evaluating and understanding and understand and accept
the terms, risks and conditions of this Agreement and such transaction,
(ii) each Secured Party is and has been acting solely as a principal and not as
a financial advisor, agent or fiduciary, for the Borrower or any of the
Borrower’s affiliates, equityholders, directors, officers, employees, creditors
or any other party, (iii) no Secured Party has assumed or will assume an

 

118

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

advisory, agency or fiduciary responsibility in the Borrower’s or any Borrower’s
affiliate’s favor with respect to this Agreement or transaction contemplated
herein or the process leading thereto (irrespective of whether any Secured Party
has advised or is currently advising the Borrower or such affiliate on other
matters) and no Secured Party has any obligation to the Borrower or any
affiliate of the Borrower with respect to this Agreement or any transaction
contemplated herein except those obligations expressly set forth in this
Agreement, (iv) any of the Secured Parties may be engaged in a broad range of
transactions that involve interests that differ from the Borrower’s and those of
any Affiliate of the Borrower and no Secured Party shall have any obligation to
disclose any of such interests, and (v) no Secured Party has provided any legal,
accounting, regulatory or tax advice with respect to this Agreement or any
transaction contemplated herein and the Borrower has consulted with its own
legal, accounting, regulatory and tax advisors to the extent the Borrower has
deemed appropriate.  The Borrower hereby waives and releases, to the fullest
extent permitted by law, any claims that the Borrower may have against any
Secured Party with respect to any breach or alleged breach of agency or
fiduciary duty.

 

Section 12.20INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES

 

119

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 

 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

Wells Fargo Bank, N.A.

 


16.0000000 

%

$


160,000,000.00 

 

MUFG Union Bank, N.A.

 


11.2000000 

%

$


112,000,000.00 

 

Credit Agricole Corporate and Investment Bank

 


11.2000000 

%

$


112,000,000.00 

 

Capital One, National Association

 


11.2000000 

%

$


112,000,000.00 

 

JPMorgan Chase Bank, N.A.

 


11.2000000 

%

$


112,000,000.00 

 

Toronto Dominion (New York) LLC

 


8.0000000 

%

$


80,000,000.00 

 

Comerica Bank

 


8.0000000 

%

$


80,000,000.00 

 

SunTrust Bank

 


8.0000000 

%

$


80,000,000.00 

 

BOKF, NA dba Bank of Texas

 


4.8000000 

%

$


48,000,000.00 

 

Citibank, N.A.

 


3.6000000 

%

$


36,000,000.00 

 

Barclays Bank PLC

 


3.6000000 

%

$


36,000,000.00 

 

IBERIABANK

 


3.2000000 

%

$


32,000,000.00 

 

TOTAL

 


100.0000000 

%

$


1,000,000,000.00 

 

 

1

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------